Exhibit 10.3

AMENDED AND RESTATED SHAREHOLDER RIGHTS PLAN AGREEMENT

THIS AMENDED AND RESTATED SHAREHOLDER RIGHTS PLAN AGREEMENT is dated as of
May 15, 2008.

BETWEEN:

GSI GROUP INC.

(the “Corporation”)

OF THE FIRST PART

- and -

COMPUTER SHARE INVESTOR SERVICES

(the “Rights Agent”)

OF THE SECOND PART

WHEREAS;

 

A. The Board of Directors has determined that it is advisable to continue the
shareholder rights plan by adopting an amended and restated shareholder rights
plan to take effect immediately upon approval of the Independent Shareholders to
effect the continued distribution of rights under the shareholder rights plan
dated April 22, 2005 (the “Original Plan”) as further amended and restated
herein (the “Rights Plan”) to ensure, to the extent possible, that all
shareholders of the Corporation are treated fairly in connection with any
takeover offer for the Corporation or other acquisition of control of the
Corporation.

 

B. In order to continue the Rights Plan, the Board of Directors has:

 

  (a) confirmed the issuance of one right (a “Right”) effective at the Close of
Business at the Record Time in respect of each Common Share outstanding at the
Close of Business at the Record Time;

 

  (b) confirmed and authorized the issuance of one Right in respect of each
Common Share issued after the Record Time and prior to the earlier of the
Separation Time and the Expiration Time; and

 

  (c) authorized the issuance of Rights Certificates to holders of Rights
pursuant to the terms and subject to the conditions set forth herein.

 

C. Each Right entitles the holder thereof, after the Separation Time to purchase
securities of the Corporation pursuant to the terms and subject to the
conditions set forth herein.

 

D. The Corporation desires to confirm the appointment of the Rights Agent to act
on behalf of the Corporation, and the Rights Agent is willing to so act, in
connection with the issuance, transfer, exchange and replacement of Rights
Certificates, the exercise of Rights and other matters referred to herein.

NOW THEREFORE in consideration of the premises and respective agreements set
forth herein, the parties hereby agree as follows:

 

-1-



--------------------------------------------------------------------------------

ARTICLE 1

INTERPRETATION

 

1.1 Certain Definitions

For the purposes of this agreement (the “Agreement”), including the recitals
hereto, the following terms have the meanings indicated:

 

  (a) “Acquiring Person” shall mean any Person who is the Beneficial Owner of
20% or more of the outstanding Voting Shares of the Corporation; provided,
however, that the term “Acquiring Person” shall not include

 

  (i) the Corporation or any Affiliate of the Corporation;

 

  (ii) any Person who becomes the Beneficial Owner of 20% or more of the
outstanding Voting Shares as a result of one or any combination of:

 

  (A) a Voting Share Reduction;

 

  (B) a Permitted Bid Acquisition;

 

  (C) an Exempt Acquisition;

 

  (D) a Pro Rata Acquisition; and

 

  (E) a Convertible Security Acquisition;

provided, however, that if a Person shall become the Beneficial Owner of 20% or
more of the outstanding Voting Shares by reason of one or any combination of a
Voting Share Reduction, a Permitted Bid Acquisition, an Exempt Acquisition, a
Pro Rata Acquisition and/or a Convertible Security Acquisition, and thereafter
and as a result thereof becomes the Beneficial Owner of more than an additional
one per cent of the Voting Shares then outstanding (otherwise than pursuant to
one or any combination of a Voting Share Reduction, a Permitted Bid Acquisition,
an Exempt Acquisition, a Pro Rata Acquisition and/or a Convertible Security
Acquisition), then, as of the date that such Person becomes a Beneficial Owner
of such additional Voting Shares, such Person shall become an “Acquiring
Person”;

 

  (iii) for the period of 10 days after the Disqualification Date, any Person
who becomes the Beneficial Owner of 20% or more of the outstanding Voting Shares
as a result of such Person becoming disqualified from relying on subclause
1.1(d)(B) hereof where such disqualification results solely because such Person
is making or has announced a current intention to make a Take-over Bid, either
alone, though such Person’s Affiliates or Associates, or by acting jointly or in
concert with any other Person. For the purposes of this definition,
“Disqualification Date” means the first date of public announcement that such
Person is making or has announced a current intention to make a Take-over Bid,
alone or by acting jointly or in concert with another Person;

 

  (iv) an underwriter or member of a banking or selling group that becomes the
Beneficial Owner of 20% or more of the Voting Shares in connection with a
distribution of securities by way of prospectus or private placement;

 

-2-



--------------------------------------------------------------------------------

  (v) a Person (a “Grandfathered Person”) who is the Beneficial Owner of 20% or
more of the outstanding Voting Shares of the Corporation as at the Record Time,
provided, however, that this exception shall not be, and shall cease to be,
applicable to a Grandfathered Person in the event that such Grandfathered Person
shall, after the Record Time: (1) cease to own 20% or more of the outstanding
Voting Shares; or (2) become the Beneficial Owner (other than pursuant to any
one or a combination of (A) Voting Share Reductions, (B) Permitted Bid
Acquisitions, (C) Exempt Acquisitions, (D) Pro Rata Acquisitions and/or
(E) Convertible Security Acquisitions) of additional Voting Shares constituting
more than 1% of the number of Voting Shares outstanding as at the Record Time.

 

  (b) “Affiliate”, when used to indicate a relationship with a specified Person,
means a Person that directly or indirectly controls, or is controlled by, or is
under common control with, such specified Person.

 

  (c) “Associate”, when used to indicate a relationship with a specified Person,
means any relative of such specified Person who has the same home as such
specified Person, or any Person to whom such specified Person is married, or any
Person with whom such specified Person is living in a conjugal relationship
outside marriage, or any relative of such spouse or other Person who has the
same home as such specified Person,

 

  (d) A Person shall be deemed the “Beneficial Owner” of, and to have
“Beneficial Ownership” of, and to “Beneficially Own”:

 

  (i) any securities of which such Person or any of such Person’s Affiliates or
Associates is owner at law or in equity;

 

  (ii) any securities which such Person or any of such Person’s Affiliates or
Associates has the right to acquire within 60 days (whether such right is
exercisable immediately or after the passage of not more than 60 days thereafter
or upon the occurrence of a contingency or the making of a payment) (A) upon the
exercise of any Convertible Securities, or (B) pursuant to any agreement,
arrangement or understanding, whether or not in writing (other than
(x) customary agreements with and between underwriters and/or banking group
and/or selling group members with respect to a distribution of securities and
(y) pledges of securities in the ordinary course of the pledgee’s business); and

 

  (iii) any securities that are Beneficially Owned within the meaning of clauses
(i) or (ii) of this Subsection 1.1 (d) by any other Person with which such
Person is acting jointly or in concert;

provided, however, that a Person shall not be deemed the “Beneficial Owner” of,
or to have “Beneficial Ownership” of, or to “Beneficially Own”, any security:

 

  (A)

where (1) the holder of such security has agreed to deposit or tender such
security pursuant to a Permitted Lock-up Agreement to a Take-over Bid made by
such Person or any of such Person’s Affiliates or Associates or any other Person
referred to in clause 1.1(d)(iii), or (2) such security has been deposited or
tendered pursuant to a

 

-3-



--------------------------------------------------------------------------------

 

Take-over Bid made by such Person or any of such Person’s Affiliates or
Associates or any other Person referred to in clause 1.1(d)(iii), in each case
until the earliest time at which any such tendered security is accepted
unconditionally for payment or exchange or is taken up and paid for;

 

  (B) where such Person, any of such Person’s Affiliates or Associates or any
other Person referred to in clause 1.1(d)(iii), holds such security provided
that (1) the ordinary business of any such Person (the “Investment Manager”)
includes the management of investment funds for others and such security is held
by the Investment Manager in the ordinary course of such business in the
performance of such Investment Manager’s duties for the account of any other
Person, including the acquisition or holding of securities for non-discretionary
accounts held on behalf of a client by a broker or dealer registered under
applicable securities laws, or (2) such Person (the “Trust Company”) is licensed
to carry on the business of a trust company under applicable laws and, as such,
acts as trustee or administrator or in a similar capacity in relation to the
estates of deceased or incompetent Persons or in relation to other accounts and
holds such security in the ordinary course of such duties for the estates of
deceased or incompetent Persons or for such other accounts, or (3) such Person
(the “Plan Trustee”) is the administrator or trustee of one or more pension
funds or plans (each a “Plan”) registered under applicable laws and holds such
security for the purposes of its activity as such, or (4) such Person is a Plan
or is a Person established by statute (the “Statutory Body”) for purposes that
include, and the ordinary business or activity of such Person includes the
management of investment funds for employee benefit plans, pension plans,
insurance plans (other than plans administered by insurance companies) or
various public bodies, or (5) such Person is an agent or agency of any
government (the “Crown Agent”) or (6) such Person (the “Manager”) is the manager
or trustee of a mutual fund (“Mutual Fund”) that is registered or qualified to
issue its securities to investors under the securities laws of any province of
Canada or the laws of the United States of America or is a Mutual Fund; provided
in any of the above cases, that the Investment Manager, the Trust Company, the
Plan Trustee, the Plan, the Statutory Body, the Crown Agent, the Manager or the
Mutual Fund, as the case may be, is not then making a Take-over Bid or has not
announced a current intention to make a Take-over Bid, other than an Offer to
Acquire Voting Shares or other securities pursuant to a distribution by the
Corporation or by means of ordinary market transactions (including pre-arranged
trades entered into in the ordinary course of business of such Person) executed
through the facilities of a stock exchange, securities quotation system or
organized over-the-counter market, alone, through its Affiliates or Associates
or by acting jointly or in concert with any other Person; or

 

  (C) because such Person is a client of or has an account with the same
Investment Manager as another Person on whose account the Investment Manager
holds such security, or where such Person is a client of or has an account with
the same Trust Company as another Person on whose account the Trust Company
holds such security, or where such Person is a Plan and has a Plan Trustee who
is also a Plan Trustee for another Plan on whose account the Plan Trustee holds
such security; or

 

  (D)

where such Person is (i) a client of an Investment Manager and such security is
owned at law or in equity by the Investment Manager, or (ii) an account of a
Trust Company and such security is owned at law or in equity by the Trust
Company, or

 

-4-



--------------------------------------------------------------------------------

 

(iii) a Plan and such security is owned at law or in equity by the Plan Trustee;
or

 

  (E) where such Person is the registered holder of securities as a result of
carrying on the business of or acting as a nominee of a securities depositary.

For purposes of this Agreement in determining the percentage of the outstanding
Voting Shares with respect to which a Person is or is deemed to be the
Beneficial Owner, any unissued Voting Shares as to which such Person is deemed
the Beneficial Owner pursuant to this Subsection 1.1(d) shall be deemed
outstanding.

 

  (e) “Board of Directors” shall mean the board of directors of the Corporation
or any duly constituted and empowered committee thereof.

 

  (f) “Business Corporations Act” shall mean the Business Corporations Act (New
Brunswick) as amended and the regulations thereunder, and any comparable or
successor laws or regulations thereto.

 

  (g) “Business Day” shall mean any day, other than a Saturday or Sunday or a
day on which banking institutions in the City of Ottawa, Ontario or the City of
Boston, Massachusetts are authorized or obligated by law to close.

 

  (h) “Canadian Dollar Equivalent” of any amount which is expressed in United
Slates dollars shall mean on any day the Canadian dollar equivalent of such
amount determined by reference to the U.S. – Canadian Exchange Rate in effect on
such date.

 

  (i) “Close of Business” on any given date shall mean the time on such date
(or, if such date is not a Business Day, the time on the next Business Day) at
which the principal office of the transfer agent for the Common Shares in
Toronto, Ontario (or after the Separation Time, the principal office of the
Rights Agent in Toronto, Ontario) is closed to the public.

 

  (j) “Closing Price” per security of any securities on any date of
determination shall mean:

 

  (i) the closing board lot sale price or, if such price is not available, the
average of the closing bid and asked prices, for such securities as reported by
the stock exchange or national securities quotation system on which such
securities are listed or admitted to trading (provided that, if at the date of
determination such securities are listed or admitted to trading on more than one
stock exchange or national securities quotation system, such price or prices
shall be determined based on the stock exchange or quotation system on which
such securities are then listed or admitted to trading on which the largest
number of such securities were traded during the most recently completed
calendar year); or

 

  (ii) if for any reason none of such prices is available on such day or the
securities arc not listed or admitted to trading on a stock exchange or a
national securities quotation system, the last sale price, or in case no sale
takes place on such date, the average of the high bid and low asked prices for
each of such securities in the over-the-counter market;

provided, however, that (A) if for any reason none of such prices are available
on such date, the “Closing Price” per security of such securities on such date
shall mean the fair value per

 

-5-



--------------------------------------------------------------------------------

security of the securities on such date as determined by a nationally or
internationally recognized investment dealer or investment banker with respect
to the fair value per security of such securities and (B) if the Closing Price
so determined is expressed in United States dollars, such amount shall be
converted to the Canadian Dollar Equivalent.

 

  (k) “Common Shares”, when used with reference to the Corporation, shall mean
the Common Shares in the share capital of the Corporation as presently
constituted, as such shares may be subdivided, consolidated, reclassified or
otherwise changed from time to time, and “common shares” when used with
reference to any Person other than the Corporation means the class or classes of
shares (or similar equity interest) with the greatest per share voting power
entitled to vote generally in the election of all directors of such other Person
or the equity securities or other equity interest having power (whether or not
exercised) to control or direct the management of such other Person or, if such
other Person is a corporation controlled by another Person, the Person (other
than an individual) which ultimately controls such first mentioned other Person.

 

  (l) “Competing Permitted Bid” means a Take-over Bid that:

 

  (i) is made after a Permitted Bid or after another Competing Permitted Bid has
been made and prior to the expiry of such Permitted Bid or such other Competing
Permitted Bid;

 

  (ii) satisfies all components of the definition of a Permitted Bid other than
the requirement in Clause (ii) thereof; and

 

  (iii) contains, and the take-up and payment for securities tendered or
deposited is subject to irrevocable and unqualified provisions that no Voting
Shares shall be taken up or paid for pursuant to such Competing Permitted Bid
prior to the Close of Business on a date that is no earlier than the later of
(i) the earliest date on which Voting Shares may be taken up or paid for under
any Permitted Bid or Competing Bid that is then in existence and (ii) 35 days
(or such other minimum period of days as may be prescribed by applicable law in
Ontario) after the date of the Take-over Bid constituting such Competing
Permitted Bid.

 

  (m) “controlled”: a Person is “controlled” by another Person or two or more
other Persons acting jointly or in concert if:

 

  (i) in the case of a body corporate, securities entitled to vote in the
election of directors of such body corporate carrying more than 50% of the votes
for the election of directors are held, directly or indirectly, by or for the
benefit of the other Person or Persons acting jointly or in concert and the
votes carried by such securities arc entitled, if exercised, to elect a majority
of the board of directors of such body corporate; or

 

  (ii) in the case of a Person which is not a body corporate, more than 50% of
the voting or equity interests of such entity are held, directly or indirectly,
by or for the benefit of the other Person or Persons.

and “controls”, “controlling” “under common control with” shall be interpreted
accordingly.

 

-6-



--------------------------------------------------------------------------------

  (n) “Convertible Securities” means, at any time, any securities issued by the
Corporation from time to time (other than the Rights) carrying any exercise,
conversion or exchange right pursuant to which the holder thereof may acquire
Voting Shares or other securities which are convertible into or exercisable or
exchangeable for Voting Shares.

 

  (o) “Convertible Security Acquisition” means the acquisition of Voting Shares
upon the exercise of Convertible Securities received by a Person pursuant to a
Permitted Bid Acquisition, an Exempt Acquisition or a Pro Rata Acquisition.

 

  (p) “Co-Rights Agents” shall have the meaning ascribed thereto in Subsection
4.1(a).

 

  (q) “Disqualification Date” has the meaning ascribed thereto in Clause 1.1
(a)(iii) hereof.

 

  (r) “Effective Date” shall mean the Close of Business on April [    ], 2005.

 

  (s) “Election to Exercise” has the meaning ascribed thereto in Subsection
2.2(d).

 

  (t) “Exempt Acquisition” means a share acquisition by a Person (1) in respect
of which the Board of Directors has waived the application of Section 3.1
pursuant to Subsection 5.1(b), 5.1(c) or 5.1 (d); or (2) which was made pursuant
to a dividend reinvestment plan of the Corporation; or (3) pursuant to the
receipt or exercise of rights issued by the Corporation to all the holders of
the Voting Shares (other than holders resident in a jurisdiction where such
distribution is restricted or impracticable as a result of applicable law) to
subscribe for or purchase Voting Shares or Convertible Securities, provided that
such rights are acquired directly from the Corporation and not from any other
Person(s) and provided that such Person docs not thereby acquire a greater
percentage of Voting Shares or Convertible Securities so offered than such
Person’s percentage of Voting Shares or Convertible Securities beneficially
owned immediately prior to such acquisition; or (4) pursuant to a distribution
by the Corporation of Voting Shares or Convertible Securities made pursuant to a
prospectus, provided that such Person does not thereby acquire a greater
percentage of Voting Shares or Convertible Securities so offered than such
Person’s percentage of Voting Shares or Convertible Securities beneficially
owned immediately prior to such acquisition; or (5) pursuant to a distribution
by the Corporation of Voting Shares or Convertible Securities by way of a
private placement or a securities exchange take-over bid circular or upon the
exercise by an individual employee of stock options granted under a stock option
plan of the Corporation or rights to purchase securities granted under a share
purchase plan of the Corporation, provided that (i) all necessary stock exchange
approvals for such private placement, stock option plan or share purchase plan
have been obtained and such private placement, stock option plan or share
purchase plan complies with the terms and conditions of such approvals and
(ii) such Person does not become the Beneficial Owner of more than 25% of the
Voting Shares outstanding immediately prior to the distribution, and in making
this determination, the Voting Shares to be issued to such Person in the
distribution shall be deemed to be held by such Person but shall not be included
in the aggregate number of outstanding Voting Shares immediately prior to the
distribution; or (6) pursuant to an amalgamation, merger or other statutory
procedure of the Corporation requiring shareholder approval;

 

  (u) “Exercise Price” shall mean, as of any dale, the price at which a holder
of a Right may purchase the securities issuable upon exercise of one whole Right
and, until adjustment thereof in accordance with the terms hereof, the Exercise
Price shall be $200.00.

 

-7-



--------------------------------------------------------------------------------

  (v) “Expansion Factor” has the meaning ascribed thereto in subclause
2.3(b)(A)(l).

 

  (w) “Expiration Time” shall, subject to Section 5.18 hereof, mean the earlier
of (i) the Termination Time; and (ii) the Close of Business on the date on which
the first annual meeting of shareholders of the Corporation following the third
anniversary of the date of this Agreement, is held; provided, however, that if
the resolution referred to in Section 5.15 is approved by the Independent
Shareholders in accordance with Section 5.15 at or prior to such annual meeting,
“Expiration Time” shall mean the earlier of (i) the Termination Time; and
(ii) the Close of Business on the sixth anniversary of the date of this
Agreement.

 

  (x) “Fiduciary” shall, when acting in a fiduciary capacity, mean a trust
company registered under the trust company legislation of Canada or any province
thereof, a trust company organized under the laws of any state of the United
States, a portfolio manager registered under the securities legislation of one
or more provinces of Canada or an investment adviser registered under the United
States Investment Advisers Act of 1940 or any other securities legislation of
the United States or any state of the United States.

 

  (y) “Flip-in Event” shall mean a transaction or event in or pursuant to which
any Person becomes an Acquiring Person.

 

  (z) “holder” shall have the meaning ascribed thereto in Section 2.8.

 

  (aa) “Independent Shareholders” shall mean holders of outstanding Voting
Shares other than Voting Shares Beneficially Owned by (i) any Acquiring Person,
(ii) any Offeror other than a Person who at the relevant time is deemed not to
Beneficially Own such Voting Shares by reason of Clause 1.1(d)(B) hereof,
(iii) any Person acting jointly or in concert with such Acquiring Person or
Offeror referred to in (ii), (iv) any Associate or Affiliate of such Acquiring
Person or Offeror referred to in (ii) and (v) any employee benefit plan,
deferred profit sharing plan and any similar plan or trust for the benefit of
employees of the Corporation unless the beneficiaries of the plan or trust
direct the manner in which Voting Shares are to be voted or withheld from voting
or direct whether Voting Shares are to be tendered to a Take-over Bid.

 

  (ab) “Market Price” per security of any securities on any date of
determination shall mean the average of the daily Closing Prices on the Toronto
Stock Exchange (or if the securities are not then listed in the Toronto Stock
Exchange, on such other exchange on which such securities arc listed or quoted
as determined by the Board of Directors) per security of such securities on each
of the 20 consecutive Trading Days through and including the Trading Day
immediately preceding such dale of determination; provided, however, that if an
event of a type analogous to any of the events described in Section 2.3 hereof
shall have caused any Closing Price used to determine the Market Price on any
Trading Day not to be fully comparable with the Closing Price on the Trading Day
immediately preceding such date of determination, each such Closing Price so
used shall be appropriately adjusted in a manner analogous to the applicable
adjustment provided for in Section 2.3 hereof in order to make it fully
comparable with the Closing Price on the Trading Day immediately preceding such
date of determination.

 

  (ac) “Nominee” has the meaning ascribed thereto in Subsection 2.2(c).

 

  (ad) “Offer to Acquire” shall include:

 

  (i) an offer to purchase or a solicitation of an offer to sell Voting Shares,
or a public announcement of an intention to make such an offer or solicitation;
and

 

-8-



--------------------------------------------------------------------------------

  (ii) an acceptance of an offer to sell Voting Shares, whether or not such
offer to sell has been solicited;

or any combination thereof, and the Person accepting an offer to sell shall be
deemed to be making an Offer to Acquire to the Person that made the offer to
sell.

 

  (ae) “Offeror” shall mean a Person who has announced a current intention to
make, or who is making, a Take-over Bid.

 

  (af) “Offeror’s Securities” shall mean the Voting Shares Beneficially Owned on
the date of a Take-over Bid by an Offeror.

 

  (ag) “Permitted Bid” means a Take-over Bid made by way of a Take-over Bid
circular which also complies with the following additional provisions:

 

  (i) the Take-over Bid is made to all holders of record of Voting Shares, other
than the Offeror;

 

  (ii) the Take-over Bid shall contain, and the provisions for the take-up and
payment for Voting Shares tendered or deposited thereunder shall be, subject to,
an irrevocable and unqualified condition that no Voting Shares shall be taken up
or paid for pursuant to the Take-over Bid prior to the Close of Business on a
date which is not less than 60 days following the date of the Take-over Bid;

 

  (iii) the Take-over Bid shall contain irrevocable and unqualified provisions
that, unless the Take-over Bid is withdrawn, Voting Shares may be deposited
pursuant to the Take-over Bid at any time prior to the Close of Business on the
date of first take-up or payment for Voting Shares and that all Voting Shares
deposited pursuant to the Take-over Bid may be withdrawn at any time prior to
the Close of Business on such date;

 

  (iv) the Take-over Bid shall contain an irrevocable and unqualified condition
that more than 50% of the outstanding Voting Shares held by independent
Shareholders, determined as at the Close of Business on the date of first
take-up or payment for Voting Shares under the Take-over Bid, must be deposited
to the Take-over Bid and not withdrawn at the Close of Business on the date of
first take-up or payment for Voting Shares; and

 

  (v) the Take-over Bid shall contain an irrevocable and unqualified provision
that in the event that more than 50% of the then outstanding Voting Shares held
by Independent Shareholders shall have been deposited to the Take-over Bid and
not withdrawn as at the Close on Business on the dale of first take-up or
payment for Voting Shares under the Take-over Bid, the Offeror will make a
public announcement of that fact and the Take-over Bid will remain open for
deposits and tenders of Voting Shares for not less than 10 Business Days from
the date of such public announcement;

For purposes of this Agreement, (A) if a Take-over Bid which qualified as a
Permitted Bid

 

-9-



--------------------------------------------------------------------------------

when made should cease to be a Permitted Bid because it ceases to meet any or
all of the requirements mentioned above prior to the time it expires (after
giving effect to any extension) or is withdrawn, any acquisition of Voting
Shares made pursuant to such Take-over Bid shall not be a Permitted Bid
Acquisition and (B) the term “Permitted Bid” shall include a Competing Permitted
Bid.

 

  (ah) “Permitted Bid Acquisition” means an acquisition of Voting Shares made
pursuant to a Permitted Bid or a Competing Permitted Bid.

 

  (ai) “Permitted Lock-up Agreement” means an agreement (the “Lock-up
Agreement”) between a Person and one or more holders of Voting Shares (each such
holder herein referred to as a “Locked-up Person”) (the terms of which are
publicly disclosed and a copy of which is made available to the public
(including the Corporation) not later than the date of the Lock-up Bid or, if
the Lock-up Bid has been made prior to the date of the Lock-up Agreement, not
later than the first Business Day following the date of the Lock-up Agreement)
pursuant to which each Lock-up Person agrees to deposit or tender the Voting
Shares held by such holder to a Take-over Bid (the “Lock-up Bid”) made by such
Person or any of such Person’s Affiliates or Associates or any other Person
referred to in clause 1.1(d)(iii) provided that:

 

  (i) the Lock-up Agreement permits the Locked-up Person to withdraw its Voting
Shares from the Lock-up Agreement in order to deposit or tender the Voting
Shares to another Take-over Bid or to support another transaction for the Voting
Shares prior to the Voting Shares being taken up and paid for under the Lock-up
Bid:

 

  (1) at a price or value per Voting Share that exceeds the price or value per
Voting Share offered under the Lock-up Bid; or

 

  (2) for a number of Voting Shares at least 7% greater than the number of
Voting Shares that the Offeror has offered to purchase under the Lock-up Bid at
a price or value per Voting Share that is not less than the price or value per
Voting Share offered under the Lock-up Bid; or

 

  (3) that (a) contains an offering price for each Voting Share that exceeds by
as much as or more than a specified amount (the “Specified Amount”) the offering
price for each Voting Share contained in or proposed to be contained in the
Lock-up Bid and (b) does not by itself provide for a Specified Amount that is
greater than 7% of the offering price contained in or proposed to be contained
in the Lock-up Bid;

for greater clarity, the Lock-up Agreement may contain a right of first refusal
or require a period of delay to give the Person who made the Lock-up Bid an
opportunity to match a higher price in another Take-over Bid or transaction or
other similar limitation on a Locked-up Person’s right to withdraw Voting Shares
from the Lock-up Agreement, so long as the limitation docs not preclude the
exercise by the Locked-up Person of the right to withdraw Voting Shares during
the period of the other Take-over Bid or transaction; and

 

  (ii) no “break-up” fees, “top-up” fees, penalties, expenses or other amounts
that exceed in aggregate the greater of:

 

-10-



--------------------------------------------------------------------------------

  (A) 2.5% of the price or value of the consideration payable under the Lock-up
Bid to a Locked-up Person; and

 

  (B) 50% of the amount by which the price or value of the consideration
received by a Locked-up Person under another Take-over Bid or transaction
exceeds the price or value of the consideration that the Locked-up Person would
have received under the Lock-up Bid;

shall be payable by such Locked-up Person if the Locked-up Person fails to
deposit or tender Voting shares to the Lock-up Bid, or withdraws Voting Shares
previously rendered thereto in order to deposit or tender such Voting Shares to
another Take-over Bid or support another transaction.

 

  (aj) “Person” includes any individual, firm, partnership, association, trust,
trustee, executor, administrator, legal personal representative, government,
governmental body or authority, corporation, or other incorporated or
unincorporated organization, syndicate or other entity.

 

  (ak) “Pro Rata Acquisition” means an acquisition by a Person as a result of a
stock dividend, a stock split or other event pursuant to which such Person
receives or acquires Voting Shares or Convertible Securities on the same pro
rata basis as all other holders of Voting Shares of the same class.

 

  (al) “Record Time” means the Close of Business on the Effective Date.

 

  (am) “Redemption Price” shall have the meaning attributed thereto in
Subsection 5.1(a).

 

  (an) “Regular Periodic Cash Dividend” means cash dividends paid on the Common
Shares at regular intervals in any fiscal year of the Corporation to the extent
that such cash dividends do not exceed in the aggregate in any fiscal year, on a
per share basis, the greatest of:

 

  (i) 200% of the aggregate amount of cash dividends declared payable by the
Corporation on its Common Shares in its immediately preceding fiscal year
divided by the number of Common Shares outstanding as at the end of such fiscal
year;

 

  (ii) 300% of the arithmetic mean of the aggregate amounts of cash dividends
declared payable by the Corporation on its Common Shares in its three
immediately preceding fiscal years divided by the arithmetic mean of the number
of Common Shares outstanding as at the end of each of such fiscal years; and

 

  (iii) 100% of the aggregate consolidated net income of the Corporation, before
extraordinary items, for its immediately preceding fiscal year divided by the
number of Common Shares outstanding as at the end of such fiscal year.

 

  (ao) “Right” shall mean each herein described right to purchase securities
pursuant to the terms and subject to the conditions set forth in this Agreement.

 

  (ap) “Rights Certificate” shall mean the certificates representing the Rights
after the Separation Time which shall be substantially in the form attached
hereto as Exhibit A.

 

  (aq) “Rights Register” and “Rights Registrar” shall have the respective
meanings ascribed thereto in Subsection 2.6(a)

 

-11-



--------------------------------------------------------------------------------

  (ar) “Securities Act” shall mean the Securities Act (Ontario), R.S.O. 1990,
c.S.5, as amended and the regulations and rules made thereunder, as now in
effect or as the same may from time to time be amended, re-enacted or replaced.

 

  (as) “Separation Time” means the Close of Business on the eighth Business Day
after the earliest of:

 

  (i) the Stock Acquisition Date; and

 

  (ii) the date of the commencement of, or first public announcement or
disclosure of the intent of any Person (other than the Corporation or any
Affiliate of the Corporation) to commence, a Take-over Bid (other than a
Permitted Bid, so long as such Take-over Bid continues to satisfy the
requirements of a Permitted Bid) or such later Business Day as may be determined
at any time or from time to time by the Board of Directors; provided, however,
that if any such Take-over Bid expires, is cancelled, is terminated or is
otherwise withdrawn prior to the Separation Time, such Take-over Bid shall be
deemed, for purposes of this Subsection 1.1 (as) never to have been made; and

 

  (iii) the date upon which a Permitted Bid ceases to be a Permitted Bid;

or such later dale as may be determined by the Board of Directors acting in good
faith provided that, if the foregoing results in the Separation Time being prior
to the Record Time, the Separation Time shall be deemed to be the Record Time
and if the Board of Directors determines pursuant to Section 5.1 to waive the
application of Section 3.1 to a Flip-in Event, the Separation Time in respect of
such Flip-in Event shall be deemed never to have occurred.

 

  (at) “Stock Acquisition Date” shall mean the first dale of public announcement
or disclosure by the Corporation or an Acquiring Person of facts indicating that
a Person has become an Acquiring Person (which, for the purposes of this
definition, shall include, without limitation, a report filed pursuant to
Section 101 of the Securities Act, National Instrument 62-103 of the Canadian
Securities Administrators or Section 13(d) of the U.S. Exchange Act (or any
successor legislation thereto) disclosing such information).

 

  (an) “Take-over Bid” means an Offer to Acquire Voting Shares of any class, or
Convertible Securities with respect thereto, where the Voting Shares subject to
the Offer to Acquire, together with the Voting Shares into or for which the
securities subject to the Offer to Acquire are convertible or exchangeable and
the Offeror’s Securities constitute in the aggregate 20% or more of the
outstanding Voting Shares at the date of the Offer to Acquire.

 

  (av) “Termination Time” means the time at which the right Jo exercise Rights
shall terminate pursuant to Section 5.1, 5.18 or 5.19 hereof

 

  (aw) “Trading Day”, when used with respect to any securities, means the day on
which the principal Canadian or United States securities exchange (as determined
by the Board of Directors) on which such securities are listed or admitted to
trading is open for the transaction of business or, if the securities are not
listed or admitted to trading on any Canadian or United States securities
exchange, a Business Day.

 

-12-



--------------------------------------------------------------------------------

  (ax) “U.S. – Canadian Exchange Rate” on any date shall mean:

 

  (i) if on such date the Bank of Canada sets an average noon spot rate of
exchange for the conversion of one United States dollar into Canadian dollars,
such rate; and

 

  (ii) in any other case, the rate for such date for the conversion of one
United States dollar into Canadian dollars which is calculated in the manner
which shall be determined by the Board of Directors from time to time acting in
good faith.

 

  (ay) “U.S. Dollar Equivalent” of any amount which is expressed in Canadian
dollars shall mean on any day the United States dollar equivalent of such amount
determined by reference to the U.S. – Canadian Exchange Rate in effect on such
date.

 

  (az) “U.S. Exchange Act” means the United States Securities Exchange Act of
1934, as amended, and the rules and regulations thereunder as from time to time
in effect.

 

  (ba) “Voting Share Reduction” means an acquisition or redemption by the
Corporation of Voting Shares which, by reducing the number of Voting Shares
outstanding, increases the percentage of Voting Shares Beneficially Owned by any
Person to 20% or more of the Voting Shares then outstanding.

 

  (bb) “Voting Shares”, when used in reference to the Corporation, shall mean
the Common Shares and any other securities the holders of which are entitled to
vote generally on the election of directors of the Corporation, and “voting
shares”, when used with reference to any Person other than the Corporation,
means common shares of such other Person and any other securities the holders of
which arc entitled to vote generally in the election of the directors of such
other Person.

 

1.2 Currency

All sums of money which are referred to in this Agreement are expressed in
lawful money of Canada, unless otherwise specified.

 

1.3 Number and Gender

Wherever the context will require, terms (including defined terms) used herein
importing the singular number only include the plural and vice versa and words
importing any one gender shall include all others.

 

1.4 Sections and Headings

The division of this Agreement into Articles, Sections, Subsections, Clauses and
Subclauses and the insertion of headings are for convenience of reference only
and shall not affect the construction or interpretation of this Agreement. The
terms this “Agreement”, “hereunder”, “hereof”, and similar expressions refer to
this Agreement as amended or supplemented from lime to time and not to any
particular Article, Section or other portion hereof and include any Agreement or
instrument supplemental or ancillary hereto. Unless something in the subject
matter or context is inconsistent therewith, references herein to Articles,
Sections, Subsections, Clauses and Subclauses are to Articles, Sections,
Subsections, Clauses and Subclauses of this Agreement.

 

-13-



--------------------------------------------------------------------------------

1.5 Statutory References

Unless the context otherwise requires, any reference to a specific Section,
Subsection, Clause or Rule of any statute or regulation shall be deemed to refer
to the same as it may be amended, reenacted or replaced or, if repealed and
there shall be no replacement therefor, to the same as it is in effect on the
date of this Agreement.

 

1.6 Determination of Percentage Ownership

The percentage of Voting Shares Beneficially Owned by any Person, shall, for the
purposes of this Agreement, be and be deemed to be the product determined by the
formula:

 

100 x     A       B

where:

 

A =   the aggregate number of voles for the election of all directors generally
attaching to the Voting Shares Beneficially Owned by such Person; and B =   the
aggregate number of votes for the election of all directors generally attaching
to all outstanding Voting Shares.

For the purposes of the foregoing formula, where any Person is deemed to
Beneficially Own unissued Voting Shares which may be acquired pursuant to
Convertible Securities, such Voting Shares shall be deemed to be outstanding for
the purpose of calculating the percentage of Voting Shares Beneficially Owned by
such Person in both the numerator and the denominator, but no other unissued
Voting Shares which may be acquired pursuant to any other outstanding
Convertible Securities shall, for the purposes of that calculation, be deemed to
be outstanding.

 

1.7 Acting Jointly or in Concert

For the purposes of this Agreement, a Person is acting jointly or in concert
with every Person who is a party to an agreement, commitment or understanding,
whether formal or informal and whether or not in writing, with the first Person
to acquire or offer to acquire Voting Shares or Convertible Securities in
respect thereof (other than customary agreements with and between underwriters
and banking group or selling group members with respect to a distribution of
securities by way of prospectus or private placement or pursuant to a pledge of
securities in the ordinary course of the pledgee’s business).

 

1.8 Generally Accepted Accounting Principles

Wherever in this Agreement reference is made to generally accepted accounting
principles, such reference shall be deemed to be the recommendations at the
relevant time of the Canadian Institute of Chartered Accountants, or any
successor institute, applicable on a consolidated basis (unless otherwise
specifically provided herein to be applicable on an unconsolidated basis) as at
the date on which a calculation is made or required to be made in accordance
with generally accepted accounting principles. Where the character or amount of
any asset or liability or item of revenue or expense is required to be
determined, or any consolidation or other accounting computation is required to
be made for the purpose of this Agreement or any document, such determination or
calculation shall, to the extent applicable and except as otherwise specified
herein or as otherwise agreed in writing by the parties, be made in accordance
with generally accepted accounting principles applied on a consistent basis.

 

-14-



--------------------------------------------------------------------------------

ARTICLE 2

THE RIGHTS

 

2.1 Legend on Common Share Certificates

 

  (a) Certificates representing the Common Shares, including without limitation
Common Shares issued upon the conversion of Convertible Securities, issued after
the Record Time but prior to the earlier of the Separation Time and the
Expiration Time, shall evidence one Right for each Common Share represented
thereby and, commencing as soon as reasonably practical after the Record Time,
shall have impressed on, printed on, written on or otherwise affixed to them
(i) the legend set forth in Section 2.1 of the Original Plan, which legend shall
be deemed to be amended for all purposes to read the same as the following
legend, or (ii) the following legend:

“Until the Separation Time (as defined in the Rights Agreement referred to
below), this certificate also evidences and entitles the holder hereof to
certain Rights as set forth in an Amended and Restated Shareholder Rights Plan
Agreement dated as of May 15, 2008 (amending and restating the Shareholder
Rights Plan Agreement dated as of April 22,2005), as such may from time to time
be amended, restated, varied or replaced (the “Rights Agreement”), between GSI
Group Inc. (the “Corporation”) and Computershare Investor Services as Rights
Agent, the terms of which are hereby incorporated herein by reference and, a
copy of which is on file at the registered office of the Corporation. Under
certain circumstances, as set forth in the Rights Agreement, such Rights may be
amended or redeemed, may expire, may become void (if, in certain cases, they are
“Beneficially Owned” by an “Acquiring Person”, as such terms are defined in the
Rights Agreement, or a transferee thereof) or may be. evidenced by separate
certificates and may no longer be evidenced by this certificate. The Corporation
will mail or arrange for the mailing of a copy of the Rights Agreement to the
holder of this certificate without charge as soon as practicable after the
receipt of a written request therefor.”

 

  (b) Certificates representing Common Shares that are issued and outstanding at
the Record Time or the date hereof shall evidence one Right for each Common
Share evidenced thereby, notwithstanding the absence of the foregoing legend,
until the earlier of the Separation Time and the Expiration Time.

 

-15-



--------------------------------------------------------------------------------

2.2 Initial Exercise Price; Exercise of Rights; Detachment of Rights

 

  (a) Subject to adjustment as herein set forth including, without limitation,
as set forth in Article 3, each Right will entitle the holder thereof, from and
after the Separation Time and prior to the Expiration Time, to purchase one
Common Share for the Exercise Price, or its U.S. Dollar Equivalent, as at the
Business Day immediately preceding the Separation Time (which Exercise Price and
number of Common Shares are subject to adjustment as set forth below).
Notwithstanding any other provision of this Agreement, any Rights held by the
Corporation or any of its subsidiaries shall be void.

 

  (b) Until the Separation Time, (i) the Rights shall not be exercisable and no
Right may be exercised and (ii) for administrative purposes, each Right will be
evidenced by the certificate for the associated Common Share registered in the
name of the holder thereof (which certificate shall be deemed to represent a
Rights Certificate) and will be transferable only together with, and will be
transferred by a transfer of, such associated Common Share.

 

  (c) From and after the Separation Time and prior to the Expiration Time, the
Rights may be exercised, and the registration and transfer of the Rights shall
be separate from and independent of Common Shares. Promptly following the
Separation Time, the Corporation will prepare or cause to be prepared and the
Rights Agent will mail to each holder of record of Common Shares as of the
Separation Time and, in respect of each Convertible Security converted into
Common Shares after the Separation Time and prior to the Expiration Time,
promptly after such conversion, the Corporation will prepare or cause to be
prepared and the Rights Agent will mail to the holder so converting (other than
an Acquiring Person and in respect of any Rights Beneficially Owned by such
Acquiring Person which are not held of record by such Acquiring Person, the
holder of record of such Rights (a “Nominee”)) at such holder’s address as shown
by the records of the Corporation (the Corporation hereby agreeing to furnish
copies of such record to the Rights Agent for this purpose):

 

  (i) a Rights Certificate in substantially the form of Exhibit A hereto
appropriately completed, representing the number of Rights held by such holder
at the Separation Time and having such marks of identification or designation
and such legends, summaries or endorsements printed thereon as the Corporation
may deem appropriate and as are not inconsistent with the provisions of this
Agreement, or as may be required to comply with any law, rule or regulation or
judicial or administrative order, or with any article or regulation of any stock
exchange or quotation system on which the Rights may from time to time be listed
or traded, or to conform to usage; and

 

  (ii) a disclosure statement prepared by the Corporation describing the Rights,
provided that a Nominee shall be sent the materials provided for in (i) and
(ii) only in respect of all Common Shares held of record by it which are not
Beneficially Owned by an Acquiring Person and the Corporation may require any
Nominee or suspected Nominee to provide such information and documentation as
the Corporation may reasonably require for such purpose.

 

  (d) Rights may be exercised in whole or in part on any Business Day after the
Separation Time and prior to the Expiration Time by submitting to the Rights
Agent, at its principal office in Toronto or any other office of the Rights
Agent designated for that purpose from time to time by the Corporation:

 

  (i) the Rights Certificate evidencing such Rights;

 

-16-



--------------------------------------------------------------------------------

  (ii) an election to exercise (an “Election to Exercise”) substantially in the
form attached to the Rights Certificate duly completed, and executed in a manner
acceptable to the Rights Agent; and

 

  (iii) payment by certified cheque, banker’s draft or money order payable to
the order of Computershare Investor Services, of a sum equal to the Exercise
Price multiplied by the number of Rights being exercised and a sum sufficient to
cover any transfer tax or charge which may be payable in respect of any transfer
involved in the transfer or delivery of Rights Certificates or the issuance or
delivery of certificates for Common Shares in a name other than that of the
holder of the Rights being exercised.

 

  (e) Upon receipt of a Rights Certificate, which is accompanied by an
appropriately completed and duly executed Election to Exercise (which does not
indicate that such Right is null and void as provided by Subsection 3.1(b)) and
payment as set forth in Subsection 2.2(d), the Rights Agent (unless otherwise
instructed by the Corporation) will thereupon promptly:

 

  (i) requisition from the transfer agent of the Common Shares certificates
representing the number of Common Shares to be purchased (the Corporation hereby
irrevocably authorizing its transfer agent to comply with all such
requisitions);

 

  (ii) after receipt of such Common Share certificates, deliver such
certificates to, or to the order of, the registered holder of such Rights
Certificate, registered in such name or names as may be designated by such
holder;

 

  (iii) when appropriate, requisition from the Corporation the amount of cash,
if any, to be paid in lieu of issuing fractional Common Shares;

 

  (iv) when appropriate, after receipt of such cash, deliver such cash to, or to
the order of, the registered holder of the Rights Certificate; and

 

  (v) tender to the Corporation all payments received on exercise of the Rights.

 

  (f) If the holder of any Rights shall exercise less than all the Rights
evidenced by such holder’s Rights Certificate, a new Rights Certificate
evidencing the Rights remaining unexercised subject to subsection 5.5(a) will be
issued by the Rights Agent to such holder or to such holder’s duly authorized
assigns.

 

  (g) The Corporation shall:

 

  (i) take all such action as may be necessary and within its power to ensure,
that all Common Shares delivered upon the exercise of Rights shall, at the time
of delivery of the certificates for such Common Shares (subject to payment of
the Exercise Price), be duly and validly authorized, executed, issued and
delivered as fully paid and non-assessable;

 

  (ii)

take all such action as may reasonably be considered to be necessary and within
its power to comply with any applicable requirements of the Business
Corporations Act or the Securities Act, the U.S. Exchange Act, the United States
Securities Act of 1933, as amended, and comparable legislation of each of the
provinces and territories

 

-17-



--------------------------------------------------------------------------------

 

of Canada and states of the United Slates of America, or the rules and
regulations thereunder or any other applicable law, rule or regulation, in
connection with the issuance and delivery of the Rights, the Rights Certificates
and the issuance of any Common Shares upon exercise of the Rights;

 

  (iii) use reasonable efforts to cause all Common Shares issued upon exercise
of the Rights to be listed on the stock exchanges on which the Common Shares are
listed at that time;

 

  (iv) cause to be reserved and kept available out of its authorized and
unissued Common Shares, the number of Common Shares that, as provided in this
Agreement, will from time to time be sufficient to permit the exercise in full
of all outstanding Rights;

 

  (v) pay when due and payable, if applicable, any and all federal, provincial,
state and municipal taxes (not in the nature of income, capital gains or
withholding taxes) and charges which may be payable in respect of the original
issuance or delivery of the Rights Certificates or certificates for Common
Shares issued upon the exercise of Rights, provided that the Corporation shall
not be required to pay any transfer tax or charge which may be payable in
respect of any transfer of Rights or the issuance or delivery of certificates
for Common Shares issued upon the exercise of Rights, in a name other than that
of the holder of the Rights being transferred or exercised; and

 

  (vi) after the Separation Time, except as permitted by Section 5.1 or
Section 5.4 hereof, not take (or permit any Affiliate of the Corporation to
take) any action if at the time such action is taken it is reasonably
foreseeable that such action will diminish substantially or otherwise eliminate
the benefits intended to be afforded by the Rights.

 

2.3 Adjustments to Exercise Price; Number of Rights

 

  (a) The Exercise Price, the number and kind of securities subject to purchase
upon exercise of each Right and the number of Rights outstanding are subject to
adjustment from time to time as provided in this Section 2.3 and in Article 3.

 

  (b) In the event that the Corporation shall at any time after the date hereof
and prior to the Expiration Time:

 

  (i) declare or pay a dividend on the Common Shares payable in Voting Shares or
Convertible Securities in respect thereof other than pursuant to any dividend
reinvestment plan;

 

  (ii) subdivide or change the then outstanding Common Shares into a greater
number of Common Shares;

 

  (iii) consolidate or change the then outstanding Common Shares into a smaller
number of Common Shares; or

 

  (iv) issue any Voting Shares (or Convertible Securities in respect thereof) in
respect of, in lieu of or in exchange for existing Common Shares, whether in a
reclassification, amalgamation, statutory arrangement, consolidation or
otherwise;

 

-18-



--------------------------------------------------------------------------------

the Exercise Price and the number of Rights outstanding (or, if the payment or
effective date therefor shall occur after the Separation Time, the securities
purchasable upon the exercise of Rights) shall be adjusted as follows:

 

  (A) If the Exercise Price and number of Rights outstanding are to be adjusted:

 

  1) the Exercise Price in effect alter such adjustment will be equal to the
Exercise Price in effect immediately prior to such adjustment divided by the
number of Common Shares (or other securities of the Corporation) (the “Expansion
Factor”) that a holder of one Common Share immediately prior to such dividend,
subdivision, change, combination or issuance would hold thereafter as a result
thereof; and

 

  2) each Right held prior to such adjustment will become that number of Rights
equal to the Expansion Factor, and the adjusted number of Rights will be deemed
to be allocated among the Common Shares with respect to which the original
Rights were associated (if they remain outstanding) and the securities of the
Corporation issued in respect of such dividend, subdivision, change,
consolidation or issuance, so that each such Common Share (or other security of
the Corporation) will have exactly one Right associated with it.

 

  (B) If the securities purchasable upon exercise of Rights are to be adjusted,
the securities purchasable upon exercise of each Right after such adjustment
will be the securities that a holder of the securities purchasable upon exercise
of one Right immediately prior to such dividend, subdivision, change,
consolidation or issuance would hold thereafter as a result thereof.

 

  (c) Adjustments pursuant to Subsection 2.3(b) shall be made successively,
whenever an event referred to in Subsection 2.3(b) occurs.

 

  (d) If an event occurs which would require an adjustment under both this
Section 2.3 and Section 3.1 hereof, the adjustment provided for in this
Section 2.3 shall be in addition to, and shall be made prior to, any adjustment
required pursuant to Section 3.1 hereof.

 

  (e) In the event the Corporation shall at any time after the dale hereof and
prior to the Separation Time issue any Common Shares otherwise than in a
transaction referred to in Subsection 2.3(b), each such Common Share so issued
shall automatically have one new Right associated with it, which Right shall be
evidenced by the certificate representing such Common Share.

 

  (f) In the event the Corporation shall, at any time after the date hereof and
prior to the Expiration Time, fix a record date for the making of a distribution
to all holders of Common Shares of rights or warrants entitling them (for a
period expiring within 45 calendar days after such record date) to subscribe for
or purchase Common Shares (or Convertible Securities in respect of Common
Shares) at a price per Common Share (or, in the case of such a Convertible
Security, having a conversion, exchange or exercise price per share (including
the price required to be paid to purchase such Convertible Security)) less than
90% of the Market Price per Common Share on such record date, the Exercise Price
in effect after such record date will equal the Exercise Price in effect
immediately prior to such record date multiplied by a fraction;

 

-19-



--------------------------------------------------------------------------------

  (i) of which the numerator shall be the number of Common Shares outstanding on
such record date plus the number of Common Shares which the aggregate offering
price of the total number of Common Shares so to be offered (and/or the
aggregate initial conversion, exchange or exercise price of the Convertible
Securities so to be offered (including the price required to be paid to purchase
such Convertible Securities)) would purchase at such Market Price per Common
Share; and

 

  (ii) of which the denominator shall be the number of Common Shares outstanding
on such record date plus the number of additional Common Shares to be offered
for subscription or purchase (or into which the Convertible Securities so to be
offered are initially convertible, exchangeable or exercisable).

In case such subscription price is satisfied, in whole or in part, by
consideration other than cash, the value of such consideration shall be as
determined in good faith by the Board of Directors. Such adjustment shall be
made successively whenever such a record date is fixed. To the extent that such
rights or warrants are not exercised prior to the expiration thereof, the
Exercise Price shall be readjusted in the manner contemplated above based on the
number of Common Shares (or securities convertible into or exchangeable for
Common Shares) actually issued on the exercise of such rights or warrants.

For purposes of this Agreement, the granting of the right to purchase Common
Shares (whether from treasury or otherwise) pursuant to any dividend or interest
reinvestment plan or any share purchase plan providing for the reinvestment of
dividends or interest payable on securities of the Corporation or the investment
of periodic optional payments or employee benefit or similar plans (so long as
such right to purchase is in no case evidenced by the delivery of rights or
warrants by the Corporation) shall not be deemed to constitute an issue of
rights or warrants by the Corporation; provided, however, that in the case of
any dividend or interest reinvestment or share purchase plan, the right to
purchase Common Shares is at a price per share of not less than 90% of the
current Market Price per share (determined as provided in such plans) of the
Common Shares.

 

  (g) In the event the Corporation shall at any time after the date hereof and
prior to the Expiration Time fix a record date for the making of a distribution
to all holders of Common Shares of (i) evidences of indebtedness or assets
(other than a Regular Periodic Cash Dividend or a dividend paid in Common
Shares, but including any dividend payable in securities other than Common
Shares), (ii) rights or warrants entitling them to subscribe for or purchase
Voting Shares (or Convertible Securities in respect of Voting Shares), at a
price per Voting Share (or, in the case of a Convertible Security in respect of
Voting Shares, having a conversion, exchange or exercise price per share
(including the price required to be paid to purchase such Convertible Security))
less than 90% of the Market Price per Common Share on such record date
(excluding rights or warrants referred to in Subsection 2.3(f)) or (iii) other
securities of the Corporation, the Exercise Price in effect after such record
date shall be equal to the Exercise Price in effect immediately prior to such
record date less the fair market value (as determined in good faith by the Board
of Directors) of the portion of the assets, evidences of indebtedness, rights or
warrants or other securities so to be distributed applicable to each of the
securities purchasable upon exercise of one Right. Such adjustment shall be made
successively whenever such a record date is fixed.

 

-20-



--------------------------------------------------------------------------------

  (h) Each adjustment made pursuant to Section 2.3 shall be made as of

 

  (i) the payment or effective date for the applicable dividend, subdivision,
change, combination or issuance, in the case of an adjustment made pursuant to
Subsection 2.3(b) above; and

 

  (ii) the record date for the applicable dividend or distribution, in the case
of an adjustment made pursuant to Subsections 2.3(f) or 2.3(g) above, subject to
readjustment to reverse the same if such distribution shall not be made.

 

  (i) In the event the Corporation shall at any time after the date hereof and
prior to the Expiration Time issue any shares (other than Common Shares), or
rights or warrants to subscribe for or purchase any such shares, or Convertible
Securities in respect of any such shares, in a transaction referred to in any of
subclauses 2.3(b)(i) to (iv) above, if the Board of Directors acting in good
faith determines that the adjustments contemplated by Subsections 2.3(b), 2.3(f)
and 2.3(g) above in connection with such transaction will not appropriately
protect the interests of the holders of Rights, the Board of Directors may from
time to time, but subject to obtaining the prior approval of the holders of the
Rights obtained as set forth in Subsection 5.4, determine what other adjustments
to the Exercise Price, number of Rights or securities purchasable upon exercise
of Rights would be appropriate and, notwithstanding Subsections 2.3(b), 2.3(f)
and 2.3(g) above, such adjustments, rather than the adjustments contemplated by
Subsections 2.3(b), 2.3(f) and 2.3(g) above, shall be made upon the Board of
Directors providing written certification thereof to the Rights Agent pursuant
to Subsection 2.3(q).

 

  (j) Notwithstanding anything herein to the contrary, no adjustment of the
Exercise Price shall be required unless such adjustment would require an
increase or decrease of at least 1 % in such Exercise Price; provided, however,
that any adjustments which by reason of this Subsection 2.3(j)) are not required
to be made shall be carried forward and taken into account in any subsequent
adjustment. All adjustments to the Exercise Price made pursuant to this
Section 2.3 shall be calculated to the nearest cent.

 

  (k) All Rights originally issued by the Corporation subsequent to any
adjustment made to an Exercise Price hereunder shall evidence the right to
purchase, at the adjusted Exercise Price, the number of Common Shares
purchasable from time to time hereunder upon exercise of the Rights, all subject
to further adjustment as provided herein.

 

  (1) Unless the Corporation shall have exercised its election, as provided in
Subsection 2.3(m), upon each adjustment of an Exercise Price as a result of the
calculations made in Subsections 2.3(f) and 2.3(g), each Right outstanding
immediately prior to the making of such adjustment shall thereafter evidence the
right to purchase, at the adjusted Exercise Price, that number of Common Shares
obtained by;

 

  (i) multiplying (A) the number of Common Shares covered by a Right immediately
prior to such adjustment, by (B) the Exercise Price in effect immediately prior
to such adjustment; and

 

  (ii) dividing the product so obtained by the Exercise Price in effect
immediately after such adjustment.

 

  (m)

The Corporation may elect on or after the date of any adjustment of an Exercise
Price to

 

-21-



--------------------------------------------------------------------------------

 

adjust the number of Rights, in lieu of any adjustment in the number of Common
Shares purchasable upon the exercise of a Right. Bach of the Rights outstanding
after the adjustment in the number of Rights shall be exercisable for the number
of Common Shares for which a Right was exercisable immediately prior to such
adjustment. Each Right held of record prior to such adjustment of the number of
Rights shall become the number of Rights obtained by dividing the relevant
Exercise Price in effect immediately prior to adjustment of the relevant
Exercise Price by the relevant Exercise Price in effect immediately after
adjustment of the relevant Exercise Price. The Corporation shall make a public
announcement of its election to adjust the number of Rights, indicating the
record date for the adjustment, and, if known at the time, the amount of the
adjustment to be made. This record date may be the date on which the relevant
Exercise Price is adjusted or any day thereafter, but, if the Rights
Certificates have been issued, shall be at least 10 calendar days later than the
date of the public announcement. If Rights Certificates have been issued, upon
each adjustment of the number of Rights pursuant to this Subsection 2.3(m), the
Corporation shall, as promptly as practicable, cause to be distributed to
holders of record of Rights Certificates on such record date, Rights
Certificates evidencing, subject to Section 5.5, the additional Rights to which
such holders shall be entitled as a result of such adjustment, or, at the option
of the Corporation, shall cause to be distributed to such holders of record in
substitution and replacement for the Rights Certificates held by such holders
prior to the date of adjustment, and upon surrender thereof, if required by the
Corporation, new Rights Certificates evidencing all the Rights to which such
holders shall be entitled after such adjustment, Rights Certificates so to be
distributed shall be issued, executed and countersigned in the manner provided
for herein and may bear, at the option of the Corporation, the relevant adjusted
Exercise Price and shall be registered in the names of holders of record of
Rights Certificates on the record date specified in the public announcement.

 

  (n) In any case in which this Section 2.3 shall require that an adjustment in
an Exercise Price be made effective as of a record date for a specified event,
the Corporation may elect to defer until the occurrence of such event the
issuance to the holder of any Right exercised after such record date of the
number of Common Shares and other securities of the Corporation, if any,
issuable upon such exercise over and above the number of Common Shares and other
securities of the Corporation, if any, issuable upon such exercise on the basis
of the relevant Exercise Price in effect prior to such adjustment; provided,
however, that the Corporation shall deliver to such holder an appropriate
instrument evidencing such holder’s right to receive such additional Common
Shares (fractional or otherwise) or other securities upon the occurrence of the
event requiring such adjustment.

 

  (o) Notwithstanding anything in this Section 2.3 to the contrary, the
Corporation shall be entitled to make such adjustments in the Exercise Price, in
addition to those adjustments expressly required by this Section 2.3, as and to
the extent that in its good faith judgment the Board of Directors shall
determine to be advisable in order that any (i) subdivision or consolidation of
the Common Shares, (ii) issuance wholly for cash of any Common Shares at less
than the applicable Market Price, (iii) issuance wholly for cash of any Common
Shares or securities that by their terms are exchangeable for or convertible
into or give a right to acquire Common Shares, (iv) stock dividends, or
(v) issuance of rights, options or warrants referred to in this Section 2.3,
hereafter made by the Corporation to holders of its Common Shares, shall not be
taxable to such shareholders.

 

  (p) Irrespective of any adjustment or change in the securities purchasable
upon exercise of the Rights, the Rights Certificates theretofore and thereafter
issued may continue to represent the securities so purchasable which were
represented in the initial Rights Certificates issued hereunder.

 

-22-



--------------------------------------------------------------------------------

  (q) Whenever an adjustment to the Exercise Price is made pursuant to this
Section 2.3, the Corporation shall

 

  (i) promptly prepare a certificate setting forth such adjustment and a brief
statement of the facts accounting for such adjustment; and

 

  (ii) promptly file with the Rights Agent and with each transfer agent for the
Common Shares a copy of such certificate and mail a brief summary thereof to
each holder of Rights who requests a copy.

Failure to file such certificate or to cause such notice to be given as
aforesaid, or any defect therein, shall not affect the validity of any such
adjustment or change.

 

2.4 Date on Which Exercise is Effective

Each Person in whose name any certificate for Common Shares is issued upon the
exercise of Rights shall for all purposes be deemed to have become the holder of
record of the Common Shares represented thereby on, and such certificate shall
be dated, the date upon which the Rights Certificate evidencing such Rights was
duly surrendered (together with a duly completed Election to Exercise) and
payment of the Exercise Price for such Rights (and any applicable transfer taxes
and other governmental charges payable by the exercising Person hereunder) was
made; provided, however, that if the dale of such surrender and payment is a
date upon which the Common Share transfer books of the Corporation are closed,
such Person shall be deemed to have become the record holder of such shares on,
and such certificate shall be dated, the next Business Day on which the Common
Share transfer books of the Corporation are open.

 

2.5 Execution, Authentication, Delivery and Dating of Rights Certificates

 

  (a) The Rights Certificates shall be executed on behalf of the Corporation by
its President, Chief Executive Officer, Chief Financial Officer, Secretary or
any Vice President. The signature of any of these officers on the Rights
Certificates may be manual or facsimile. Rights Certificates bearing the manual
or facsimile signatures of individuals who were at any time the proper officers
of the Corporation shall bind the Corporation, notwithstanding that such
individuals or any of them have ceased to hold such offices prior to the
countersignature and delivery of such Rights Certificates.

 

  (b) Promptly following the Separation Time, the Corporation will notify the
Rights Agent of such Separation Time and will deliver Rights Certificates
executed by the Corporation to the Rights Agent for countersignature and a
statement describing the Rights, and the Rights Agent shall countersign
(manually or by facsimile signature) and deliver such Rights Certificates and
statement to the holders of the Rights pursuant to Section 2.2 hereof. No Rights
Certificate shall be valid for any purpose until countersigned by the Rights
Agent as aforesaid.

 

  (c) Each Rights Certificate shall be dated the date of countersignature
thereof.

 

-23-



--------------------------------------------------------------------------------

2.6 Registration, Transfer and Exchange

 

  (a) After the Separation Time, the Corporation shall cause to be kept a
register (the “Rights Register”) in which, subject to such reasonable
regulations as it may prescribe, the Corporation will provide for the
registration and transfer of Rights. The Rights Agent is hereby appointed
“Rights Registrar” for the purpose of maintaining the Rights Register for the
Corporation and registering Rights and transfers of Rights as herein provided
and the Rights Agent hereby accepts such appointment. In the event that the
Rights Agent shall cease to be the Rights Registrar, the Rights Agent will have
the right to examine the Rights Register at all reasonable times.

 

  (b) After the Separation Time and prior to the Expiration Time, upon surrender
for registration of transfer or exchange of any Rights Certificate, and subject
to the provisions of Subsections 2.6(d) and 3.1(b) below, the Corporation will
execute, and the Rights Agent will countersign, deliver and register, in the
name of the holder or the designated transferee or transferees, as required
pursuant to the holder’s instructions, one or more new Rights Certificates
evidencing the same aggregate number of Rights as did the Rights Certificates so
surrendered.

 

  (c) All Rights issued upon any registration of transfer or exchange of Rights
Certificates shall be valid obligations of the Corporation, and such Rights
shall be entitled to the same benefits under this Agreement as the Rights
surrendered upon such registration of transfer or exchange.

 

  (d) Every Rights Certificate surrendered for registration of transfer or
exchange shall be duly endorsed, or be accompanied by a written instrument of
transfer in form satisfactory to the Corporation or the Rights Agent, as the
case may be, duly executed by the holder thereof or such holder’s attorney duly
authorized in writing, As a condition to the issuance of any new Rights
Certificate under this Section 2.6, the Corporation may require the payment of a
sum sufficient to cover any tax or other governmental charge that may be imposed
in relation thereto and any other expenses (including the fees and expenses of
the Rights Agent) in connection therewith,

 

2.7 Mutilated, Lost, Stolen and Destroyed Rights Certificates

 

  (a) if any mutilated Rights Certificate is surrendered to the Rights Agent
prior to the Expiration Time, the Corporation shall execute and the Rights Agent
shall countersign and deliver in exchange therefor a new Rights Certificate
evidencing the same number of Rights as did the Rights Certificate so
surrendered.

 

  (b) If there shall be delivered to the Corporation and the Rights Agent prior
to the Expiration Time: (i) evidence to their reasonable satisfaction of the
destruction, loss or theft of any Rights Certificate; and (ii) such security or
indemnity as may be reasonably required by them to save each of them and any of
their agents harmless, then, in the absence of notice to the Corporation or the
Rights Agent that such Rights Certificate has been acquired by a bona fide
purchaser, the Corporation shall execute and, upon the Corporation’s request the
Rights Agent shall countersign and deliver, in lieu of any such destroyed, lost
or stolen Rights Certificate, a new Rights Certificate evidencing the same
number of Rights as did the Rights Certificate so destroyed, lost or stolen.

 

  (c) As a condition to the issuance of any new Rights Certificate under this
Section 2.7, the Corporation may require the payment of a sum sufficient to
cover any tax or other governmental charge that may be imposed in relation
thereto and any other expenses (including the fees and expenses of the Rights
Agent) connected therewith.

 

-24-



--------------------------------------------------------------------------------

  (d) Every new Rights Certificate issued pursuant to this Section 2.7 in lieu
of any destroyed, lost or stolen Rights Certificate shall evidence a contractual
obligation of the Corporation, whether or not the destroyed, lost or stolen
Rights Certificate shall be at any time enforceable by anyone, and shall be
entitled to all the benefits of this Agreement equally and proportionately with
any and all other Rights duly issued hereunder.

 

2.8 Persons Deemed Owners

The Corporation, the Rights Agent and any agent of the Corporation or the Rights
Agent may deem and treat the person in whose name a Rights Certificate (or,
prior to the Separation Time, the associated Common Share certificate) is
registered as the absolute owner thereof and of the Rights evidenced thereby for
all purposes whatsoever. As used in this Agreement, unless the context otherwise
requires, the term “holder” of any Rights shall mean the registered holder of
such Rights (or, prior to the Separation Time, the associated Common Shares).

 

2.9 Delivery and Cancellation of Certificates

All Rights Certificates surrendered upon exercise or for redemption, for
registration of transfer or exchange shall, if surrendered to any person other
than the Rights Agent, be delivered to the Rights Agent and, in any case, shall
be promptly cancelled by the Rights Agent. The Corporation may at any time
deliver to the Rights Agent for cancellation any Rights Certificates previously
countersigned and delivered hereunder which the Corporation may have acquired in
any manner whatsoever, and all Rights Certificates so delivered shall be
promptly cancelled by the Rights Agent. No Rights Certificate shall be
countersigned in lieu of or in exchange for any Rights Certificates cancelled as
provided in this Section 2.9 except as expressly permitted by this Agreement.
The Rights Agent shall, subject to applicable law, destroy all cancelled Rights
Certificates and deliver a certificate of destruction to the Corporation.

 

2.10 Agreement of Rights Holders

Every holder of Rights, by accepting such Rights, consents and agrees with the
Corporation and the Rights Agent and with every other holder of Rights:

 

  (a) to be bound by and subject to the provisions of this Agreement, as amended
from time to time in accordance with the terms hereof, in respect of all Rights
held;

 

  (b) that, prior to the Separation Time, each Right will be transferable only
together with, and will be transferred by a transfer of, the associated Common
Share;

 

  (c) that, after the Separation Time, the Rights will be transferable only on
the Rights Register as provided herein;

 

  (d) that, prior to due presentment of a Rights Certificate (or, prior to the
Separation Time, the associated Common Share certificate) for registration of
transfer, the Corporation, the Rights Agent and any agent of the Corporation or
the Rights Agent may deem and treat the Person in whose name the Rights
Certificate (or, prior to the Separation Time, the associated Common Share
certificate) is registered as the absolute owner thereof and of the Rights
evidenced thereby (notwithstanding any notations of ownership or writing on such
Rights Certificate or the associated Common Share certificate made by anyone
other than the Corporation or the Rights Agent) for all purposes whatsoever, and
neither the Corporation nor the Rights Agent shall be affected by any notice to
the contrary;

 

-25-



--------------------------------------------------------------------------------

  (c) that such holder of Rights has waived its right to receive any fractional
Rights or any fractional Common Shares or other securities upon exercise of a
Right (except as provided herein);

 

  (f) that, subject to the provisions of Section 5.4 without the approval of any
holder of Rights or Voting Shares and upon the sole authority of the Board of
Directors acting in good faith, this Agreement may be supplemented or amended
from time to time as provided herein; and

 

  (g) notwithstanding anything in this Agreement to the contrary, neither the
Corporation nor the Rights Agent shall have any liability to any holder of a
Right or any other Person as a result of its inability to perform any of its
obligations under this Agreement by reason of any preliminary or permanent
injunction or other order, decree or ruling issued by a court of competent
jurisdiction or by a governmental, regulatory or administrative agency or
commission, or any statute, rule, regulation or executive order promulgated or
enacted by any governmental authority, prohibiting or otherwise restraining
performance of such obligation.

ARTICLE 3

ADJUSTMENTS TO THE RIGHTS

 

3.1 Flip-in Event

 

  (a) Subject to subsections 3. 1 (b) and 5.1 (b), 5.1(c) and 5.1(d) hereof, in
the event that prior to the Expiration Time a Flip-in Event occurs, the
Corporation shall take such action as shall be necessary to ensure and provide,
within 10 Business Days thereafter or such longer period as may he required to
satisfy the requirements of applicable securities acts or comparable legislation
so that, except as provided below, each Right shall thereafter constitute the
right to purchase from the Corporation, upon exercise thereof in accordance with
the terms hereof, that number of Common Shares of the Corporation as have an
aggregate Market Price on the date of consummation or occurrence of such Flip-in
Event equal to twice the Exercise Price for an amount in cash equal to the
Exercise Price (such right to be appropriately adjusted in a manner analogous to
the applicable adjustment provided for in Section 2.3 in the event that, after
such date of consummation or occurrence, an event of a type analogous to any of
the events described in Section 2.3 shall have occurred with respect to such
Common Shares)

 

  (b) Notwithstanding anything in this Agreement to the contrary, upon the
occurrence of any Flip-in Event, any Rights that are or were Beneficially Owned
on or after the earlier of the Separation Time and the Stock Acquisition Date,
or which may thereafter be Beneficially Owned, by:

 

  (i) an Acquiring Person (or any Affiliate or Associate of an Acquiring Person
or any other Person acting jointly or in concert with an Acquiring Person or any
Associate or Affiliate of such other Person); or

 

  (ii)

a transferee of Rights, direct or indirect, from an Acquiring Person (or from
any Affiliate or Associate of an Acquiring Person or any Person acting jointly
or in concert with an Acquiring Person or any associate or Affiliate thereof)
where such a transferee becomes a transferee concurrently with or subsequent to
the Acquiring

 

-26-



--------------------------------------------------------------------------------

 

Person becoming an Acquiring Person in a transfer that the Board of Directors
has determined is part of a plan, arrangement or scheme of an Acquiring Person
(or of any Person acting jointly or in concert with an Acquiring Person or any
Associate or Affiliate of an Acquiring Person), that has the purpose or effect
of avoiding clause 3.1(b)(i);

shall become null and void without any further action and any holder of such
Rights (including any transferee of, or other successor entitled to, such
Rights, whether directly or indirectly) shall thereafter have no right to
exercise such Rights under any provisions of this Agreement and further shall
thereafter not have any rights whatsoever with respect to such Rights, whether
under any provision of this Agreement or otherwise. The holder of any Rights
represented by a Rights Certificate which is submitted to the Rights Agent upon
exercise or for registration of transfer or exchange which does not contain the
necessary certifications set forth in the Rights Certificate establishing that
such Rights are not void under this Subsection 3.1(b) shall be deemed to be an
Acquiring Person for the purposes of this Subsection 3.1 (b) and such Rights
shall become null and void.

 

  (c) Any Rights Certificate that represents Rights Beneficially Owned by a
Person described in either of subclauses 3.1(b)(i) or 3.1 (b)(ii)or transferred
to any Nominee of any such Person, and any Rights Certificate issued upon
transfer, exchange, replacement or adjustment of any other Rights Certificate,
referred to in this sentence, shall contain or will be deemed to contain the
following legend:

“The Rights represented by this Rights Certificate were issued to a Person who
was an Acquiring Person or an Affiliate or an Associate of an Acquiring Person
(as such terms are defined in the Rights Agreement) or acting jointly or in
concert with any of them. This Rights Certificate and the Rights represented
hereby shall be void in the circumstances specified in Subsection 3.1(h) of the
Shareholder Rights Plan Agreement.”

The Rights Agent shall not be under any responsibility to ascertain the
existence of facts that would require the imposition of such legend but shall be
required to impose such legend only if instructed to do so in writing by the
Corporation or if a holder fails to certify upon transfer or exchange in the
space provided to do so.

 

  (d) After the Separation Time, the Corporation shall do all such acts and
things necessary and within its power to ensure compliance with the provisions
of this Section 3.1 including, without limitation, all such acts and things as
may be required to satisfy the requirements of the Business Corporations Act,
the Securities Act and applicable securities laws or comparable legislation in
each of the provinces of Canada and in any other jurisdiction where the
Corporation is subject to such laws and the rules of the stock exchanges or
quotation systems where the Common Shares are listed or quoted at such time in
respect of the issue of Common Shares upon the exercise of Rights in accordance
with this Agreement.

 

3.2 Fiduciary Duties of the Board of Directors of the Corporation

For clarification, it is understood that nothing contained in this Article 3
shall be considered to affect the obligations of the Board of Directors to
exercise its fiduciary duties. Without limiting the generality of the foregoing,
nothing contained herein shall be construed to suggest or imply that the Board
of Directors shall not be entitled to recommend that holders of the Voting
Shares reject or accept any Take-over Bid or take any

 

-27-



--------------------------------------------------------------------------------

other action including, without limitation, the commencement, prosecution,
defence or settlement of any litigation and the submission of additional or
alterative Take-over Bids or other proposals to the shareholders of the
Corporation with respect to any Takeover Bid or otherwise that the Board of
Directors believes is necessary or appropriate in the exercise of its fiduciary
duties.

ARTICLE 4

THE RIGHTS AGENT

 

4.1 General

 

  (a) The Corporation hereby appoints the Rights Agent to act as agent for the
Corporation and the holders of the Rights in accordance with the terms and
conditions hereof, and the Rights Agent hereby accepts such appointment. The
Corporation may from time to time appoint such co-rights agents (“Co-Rights
Agents”) as it may deem necessary or desirable subject to the prior written
approval of the Rights Agent. In the event the Corporation appoints one or more
Co-Rights Agents, the respective duties of the Rights Agent and Co-Rights Agents
shall be as the Corporation may determine with the written approval of the
Rights Agent. The Corporation agrees to pay to the Rights Agent reasonable
compensation for all services rendered by it hereunder and, from time to time,
on demand of the Rights Agent, its reasonable expenses and other disbursements
reasonably incurred in the administration and execution of this Agreement and
the exercise and performance of its duties hereunder, including the reasonable
fees and disbursements of counsel and other experts consulted by the Rights
Agent pursuant to Subsection 4.3(a). The Corporation also agrees to indemnify
the Rights Agent, its officers, directors, employees and agents for, and to hold
it harmless against, any loss, liability, cost, claim, action, damage or
expense, incurred without negligence, bad faith or willful misconduct on the
part of the Rights Agent, for anything done or omitted by the Rights Agent in
connection with the acceptance and administration of this Agreement, including
the legal costs and expenses, which right to indemnification will survive the
termination of this Agreement or the removal or resignation of the Rights Agent.

 

  (b) The Rights Agent shall be protected and shall incur no liability for or in
respect of any action taken, suffered or omitted by it in connection with its
administration of this Agreement in reliance upon any certificate for Common
Shares, Rights Certificate, certificate for other securities of the Corporation,
instrument of assignment or transfer, power of attorney, endorsement, affidavit,
letter, notice, direction, consent, certificate, statement, or other paper or
document believed by it to be genuine and to be signed, executed and, where
necessary, verified or acknowledged, by the proper Person or Persons.

 

  (c) The Corporation shall inform the Rights Agent in a reasonably timely
manner of events which may materially affect the administration of this
Agreement by the Rights Agent and, at any time upon request, shall provide to
the Rights Agent an incumbency certificate certifying the then current officers
of the Corporation.

 

4.2 Merger, Amalgamation, Consolidation or Change of Name of Rights Agent

 

  (a)

Any corporation into which the Rights Agent or any successor Rights Agent may be
merged or amalgamated or with which it may be consolidated, or any corporation
resulting from any merger, amalgamation or consolidation to which the Rights
Agent or any successor Rights Agent is a party, or any corporation succeeding to
the shareholder services business of the Rights Agent or any successor Rights
Agent, will be the successor to the Rights Agent under

 

-28-



--------------------------------------------------------------------------------

 

this Agreement without the execution or filling of any document or any further
act on the part of any of the parties hereto, provided that such corporation
would be eligible for appointment; as a successor Rights Agent under the
provisions of Section 4.4 hereof. In case at the time such successor Rights
Agent succeeds to the agency created by this Agreement any of the Rights
Certificates have been countersigned but not delivered any such successor Rights
Agent may adopt the countersignature of the predecessor Rights Agent and deliver
such Rights Certificates so countersigned; and in case at that time any of the
Rights Certificates have not been countersigned, any successor Rights Agent may
countersign such Rights Certificates either in the name of the predecessor
Rights Agent or in the name of the successor Rights Agent; and in all such cases
such Rights Certificates will have the full force provided in the Rights
Certificates and in this Agreement.

 

  (b) In case at any time the name of the Rights Agent is changed and at such
time any of the Rights Certificates shall have been countersigned but not
delivered, the Rights Agent may adopt the countersignature under its prior name
and deliver Rights Certificates so countersigned; and in case at that time any
of the Rights Certificates shall not have been countersigned, the Rights Agent
may countersign such Rights Certificates either in its prior name or in its
changed name; and in all such cases such Rights Certificates shall have the full
force provided in the Rights Certificates and in this Agreement.

 

4.3 Duties of Rights Agent

The Rights Agent undertakes the duties and obligations imposed by this Agreement
upon the following terms and conditions, by all of which the Corporation and the
holders of Rights Certificates, by their acceptance thereof, shall be bound:

 

  (a) The Rights Agent may retain and consult with legal counsel (who may be
legal counsel for the Corporation) or such other experts that the Rights Agent
considers necessary to carry out its duties under this Agreement and the opinion
of such counsel or other expert will be full and complete authorization and
protection to the Rights Agent as to any action taken or omitted by it in good
faith and in accordance with such opinion; the Rights Agent may also, with the
approval of the Corporation (such approval not to be unreasonably withheld),
consult with such other experts as the Rights Agent shall consider necessary or
appropriate to properly carry out the duties and obligations imposed under this
Agreement and the Rights Agent shall be entitled to act and rely in good faith
on the advice of any such expert.

 

  (b) Whenever in the performance of its duties under this Agreement the Rights
Agent deems it necessary or desirable that any fact or matter be proved or
established by the Corporation prior to taking or suffering any action
hereunder, such fact or matter (unless other evidence in respect thereof be
herein specifically prescribed) may be deemed to be conclusively proved and
established by a certificate signed by a person believed by the Rights Agent to
be the President, Chief Executive Officer, Chief Financial Officer, a Vice
President or the Secretary or Assistant Secretary of the Corporation and
delivered to the Rights Agent; and such certificate will be full authorization
to the Rights Agent for any action taken or suffered in good faith by it under
the provisions of this Agreement in reliance upon such certificate.

 

  (c) The Rights Agent will be liable hereunder only for its own negligence, bad
faith or willful misconduct.

 

  (d)

The Rights Agent will not be liable for or by reason of any of the statements of
fact or recitals

 

-29-



--------------------------------------------------------------------------------

 

contained in this Agreement or in the certificates for Common Shares, or the
Rights Certificates (except its countersignature thereof) or be required to
verify the same, and all such statements and recitals are and will be deemed to
have been made by the Corporation only.

 

  (e) The Rights Agent will not be under any responsibility in respect of the
validity of this Agreement or the execution and delivery hereof (except the due
authorization, execution and delivery hereof by the Rights Agent) or in respect
of the validity or execution of any Common Share certificate, or Rights
Certificate (except its countersignature thereon) nor will it be responsible for
any breach by the Corporation of any covenant or condition contained in this
Agreement or in any Rights Certificate; nor will it be responsible for any
change in the exercisability of the Rights (including the Rights becoming void
pursuant to Subsection 3.1(b) hereof or any adjustment required under the
provisions of Section 2.3) hereof or responsible for the manner, method or
amount of any such adjustment or the ascertaining of the existence of facts that
would require any such adjustment (except with respect to the exercise of Rights
after receipt of the certificate contemplated by Section 2.3 describing any such
adjustment or any written notice from the Corporation or any holder that a
Person has become an Acquiring Person); nor will it by any act hereunder be
deemed to make any representation or warranty as to the authorization of any
Common Shares to be issued pursuant to this Agreement or any Rights or as to any
Common Shares, when issued, being duly and validly authorized, issued and
delivered as fully paid and non-assessable.

 

  (f) The Corporation agrees that it will perform, execute, acknowledge and
deliver or cause to be performed, executed, acknowledged and delivered all such
further and other acts, instruments and assurances as may reasonably be required
by the Rights Agent for the carrying out or performing by the Rights Agent of
the provisions of this Agreement.

 

  (g) The Rights Agent is hereby authorized and directed to accept instructions
with respect to the performance of its duties hereunder from any individual
believed by the Rights Agent to be the President, Chief Executive Officer, Chief
Financial Officer, a Vice President or the Secretary or Assistant Secretary of
the Corporation, and to apply to such individuals for advice or instructions in
connection with its duties, and it shall not be liable for any action taken or
suffered by it in good faith in accordance with instructions of any such
individual. It is understood that instructions to the Rights Agent shall, except
where circumstances make it impractical or (he Rights Agent otherwise agrees, be
given in writing and, where not in writing, such instructions shall be confirmed
in writing as soon as reasonably practicable after the giving of such
instructions.

 

  (h) Subject to applicable law, the Rights Agent and any shareholder or
director, officer or employee of the Rights Agent may buy, sell or deal in
Common Shares, Rights or other securities of the Corporation or become
pecuniarily interested in any transaction in which the Corporation may be
interested, or contract with or lend money to the Corporation or otherwise act
as fully and freely as though it were not the Rights Agent under this Agreement.
Nothing herein shall preclude the Rights Agent from acting in any other capacity
for the Corporation or for any other legal entity.

 

  (i) The Rights Agent may execute and exercise any of the rights or powers
hereby vested in it or perform any duty hereunder either itself or by or through
its attorneys or agents, and the Rights Agent will not be answerable or
accountable for any act, default, neglect or misconduct of any such attorneys or
agents or for any loss to the Corporation resulting from any such act, default,
neglect or misconduct, provided reasonable care was exercised in the selection
and continued employment thereof.

 

-30-



--------------------------------------------------------------------------------

4.4 Change of Rights Agent

The Rights Agent may resign and be discharged from its duties under this
Agreement by giving 60 days’ prior written notice (or such lesser notice as is
acceptable to the. Corporation) to the Corporation, to each transfer agent of
Common Shares and to the holders of the Rights, all in accordance with
Section 5.9 and at the expense of the Corporation. The Corporation may remove
the Rights Agent by giving 30 days’ prior written notice to the Rights Agent, to
each transfer agent of the Common Shares and to the holders of the Rights in
accordance with Section 5.9. If the Rights Agent should resign or be removed or
otherwise become incapable of acting, the Corporation will appoint a successor
to the Rights Agent. If the Corporation fails to make such appointment within a
period of 30 days after such removal or after it has been notified in writing of
such resignation or incapacity by the resigning or incapacitated Rights Agent or
by the holder of any Rights (which holder shall, with such notice, submit such
holder’s Rights Certificate for inspection of the Corporation), then the holder
of any Rights or the Rights Agent may apply to any court of competent
jurisdiction for the appointment of a new Rights Agent at the Corporation’s
expense. Any successor Rights Agent, whether appointed by the Corporation or by
such a court, must be a corporation incorporated under the laws of Canada or a
province thereof and authorized to carry on the business of a trust company in
the Province of Ontario. After appointment, the successor Rights Agent will be
vested with the same powers, rights, duties and responsibilities as if it had
been originally named as Rights Agent without further act or deed; but the
predecessor Rights Agent, upon receipt of any outstanding fees and expenses then
owing, shall deliver and transfer to the successor Rights Agent any property at
the time held by it hereunder, and execute and deliver any further assurance,
conveyance, act or deed necessary for the purpose. Not later than the effective
date of any such appointment, the Corporation will file notice thereof in
writing with the predecessor Rights Agent and each transfer agent of the Common
Shares and mail a notice thereof in writing to the holders of the Rights in
accordance with Section 5.9. Failure to give any notice provided for in this
Section 4.4, however, or any defect therein, shall not affect the legality or
validity of the resignation or removal of the Rights Agent or the appointment of
the successor Rights Agent, as the case may be

ARTICLE 5

MISCELLANEOUS

 

5.1 Redemption, Waiver and Termination

 

  (a) The Board of Directors acting in good faith may, with the prior consent of
holders of Voting Shares or of the holders of Rights given in accordance with
subsection 5.1(f) or 5.1 (g), as the case may be, at any time prior to the
occurrence of a Flip-in Event as to which the application of Section 3.1 has not
been waived pursuant to the provisions of this Section 5.1, elect to redeem all
but not less than all of the then outstanding Rights at a redemption price of
$0.000001 per Right appropriately adjusted in a manner analogous to the
applicable adjustment provided for in Section 2.3 in the event that an event of
the type analogous to any of the events described in Section 2.3 shall have
occurred (such redemption price being herein referred to as the “Redemption
Price”).

 

  (b)

The Board of Directors acting in good faith may, with the prior consent of the
holders of Voting Shares given in accordance with subsection 5.1(f), determine,
at any time prior to the occurrence of a Flip-in Event as to which the
application of Section 3.1 has not been waived pursuant to this Section 5.1, if
such Flip-in Event would occur by reason of an acquisition of Voting Shares
otherwise than pursuant to a Take-over Bid made by means of a Take-over Bid

 

-31-



--------------------------------------------------------------------------------

 

circular to all holders of record of Voting Shares and otherwise than in the
circumstances set forth in subsection 5.1(d), to waive the application of
Section 3.1 to such Flip-in Event. In the event that the Board of Directors
proposes such a waiver, the Board of Directors shall extend the Separation Time
to a date subsequent to and not more than ten Business Days following the
meeting of shareholders called to approve such waiver.

 

  (c) The Board of Directors acting in good faith may, prior to the occurrence
of a Flip-in Event as to which the application of Section 3.1 has not been
waived under this clause, determine, upon prior written notice to the Rights
Agent, to waive the application of Section 3.1 to that Flip-in Event provided
that the Flip-in Event would occur by reason of a Take-over Bid made by means of
a Take-over Bid sent circular to all holders of record of Common Shares and
provided, further, that if the Board of Directors waives the application of
Section 3.1 to such a Flip-in Event, the Board of Directors shall be deemed to
have waived the application of Section 3.1 to any other Flip-in Event occurring
by reason of any Take-over Bid made by means of a Take-over Bid circular to all
holders of record of Common Shares which is made prior to the expiry of any
Take-over Bid in respect of which a waiver is, or is deemed to have been,
granted under this subsection 5.1(c).

 

  (d) The Board of Directors acting in good faith may, in respect of any Flip-in
Event waive the application of Section 3.1 to that Flip-in Event, provided that
both of the following conditions are satisfied:

 

  (i) the Board of Directors has determined that the Acquiring Person became an
Acquiring Person by inadvertence and without any intent or knowledge that it
would become an Acquiring Person; and

 

  (ii) such Acquiring Person has reduced its Beneficial Ownership of Common
Shares such that at the time of waiver pursuant to this subsection 5.1(d) it is
no longer an Acquiring Person.

 

  (e) The Board of Directors shall, without further formality, be deemed to have
elected to redeem the Rights at the Redemption Price on the date that a Person
who has made a Permitted Bid or a Take-over Bid in respect of which the Board of
Directors has waived, or is deemed to have waived, pursuant to subsection
5.1(c), the application of Section 3.1, takes up and pays for the Common Shares
pursuant to the Permitted Bid or Take-over Bid, as the case may be.

 

  (f) If a redemption of Rights pursuant to subsection 5.1(a) or a waiver of a
Flip-in Event pursuant to subsection 5.1(b) is proposed at anytime prior to the
Separation Time, such redemption or waiver shall be submitted for approval to
the holders of Common Shares. Such approval shall be deemed to have been given
if the redemption or waiver is approved by the affirmative vote of a majority of
the voles cast by independent Shareholders represented in person or by proxy at
a meeting of such holders duly held in accordance with applicable laws and the
Corporation’s by-laws.

 

  (g)

If a redemption of Rights pursuant to subsection 5.1(a) is proposed at any time
after the Separation Time, such redemption shall be submitted for approval to
the holders of Rights. Such approval shall be deemed to have been given if the
redemption is approved by holders of Rights by a majority of the votes cast by
the holders of Rights represented in person or by proxy at and entitled to vote
at a meeting of such holders. For the purposes hereof, each outstanding Right
(other than Rights which are Beneficially Owned by any Person referred to

 

-32-



--------------------------------------------------------------------------------

 

in clauses (i) to (v) inclusive of the definition of Independent Shareholders)
shall be entitled to one vote, and the procedures for the calling, holding and
conduct of the meeting shall be those, as nearly as may be, which are provided
in the Corporation’s by-laws and the Business Corporations Act with respect to
meetings of shareholders of the Corporation.

 

  (h) Where a Take-over Bid that is not a Permitted Bid is withdrawn or
otherwise terminated after the Separation Time has occurred and prior to the
occurrence of a Flip-in Event, the Board of Directors may elect to redeem all
the outstanding Rights at the Redemption Price. Upon such redemption, all of the
provisions of this Agreement shall continue to apply as if the Separation Time
had not occurred and the Separation Time shall be deemed not to have occurred
and the Corporation shall be deemed to have issued replacement Rights to the
holders of its then outstanding Common Shares, subject to and in accordance with
the provisions of this Agreement.

 

  (i) If the Board of Directors elects or is deemed to have elected to redeem
the Rights, and, in circumstances where subsection 5.1(a) is applicable, such
redemption is approved by the holders of Common Shares or the holders of Rights
in accordance with subsection 5.1(f) or (g), as the case may be, the right to
exercise the Rights will thereupon, without further action and without notice,
terminate and the only right thereafter of the holders of Rights will be to
receive the Redemption Price.

 

  (j) Within 10 Business Days of the Board of Directors electing or having been
deemed to have elected to redeem the Rights or, if subsection 5.1(a) is
applicable within 10 Business Days after the holders of Common Shares or the
holders of Rights have approved a redemption of Rights in accordance with
subsection 5.1(f) or 5.1(g), as the case may be, the Corporation shall give
notice of redemption to the holders of the then outstanding Rights by mailing
such notice to each such holder at its last address as it appears upon the
register of the Rights Agent or, prior to the Separation Time, on the register
of the transfer agent for the Common Shares. Any notice which is mailed in the
manner herein provided will be deemed given, whether or not the holder receives
the notice. Each such notice of redemption will state the method by which the
payment of the Redemption Price will be made. The Corporation may not redeem,
acquire or purchase for value any Rights at anytime in any manner other than
that specifically set forth in this Section 5.1 or in connection with the
purchase of Common Shares prior to the Separation Time.

 

  (k) The Corporation shall give prompt written notice to the Rights Agent of
any waiver of the application of Section 3.1 made by the Board of Directors
under this Section 5.1.

 

5.2 Expiration

No person will have any rights pursuant to this Agreement or in respect of any
Right after the Expiration Time, except in respect of any right to receive cash,
securities or other property which has accrued at the Expiration Time and except
as specified in Subsections 4.1(a) and 4.1(b) hereof.

 

5.3 Issuance of New Rights Certificates

Notwithstanding any of the provisions of this Agreement or of the Rights to the
contrary, the Corporation may, at its option, issue new Rights Certificates
evidencing Rights in such form as may be approved by its Board of Directors to
reflect any adjustment or change in the number or kind or class of shares
purchasable upon exercise of Rights made in accordance with the provisions of
this Agreement.

 

-33-



--------------------------------------------------------------------------------

5.4 Supplements and Amendments

 

  (a) Subject to Subsections 5.4(b) and (c) and this Subsection 5.4(a), the
Corporation may from time to time amend, vary or delete any of the provisions of
this Agreement and the Rights provided that no amendment, variation or deletion
made on or after the date of the meeting of Shareholders at which the.
resolution referred to in Section 5.18 is to be considered shall be made without
the prior consent of the holders of the Rights, given as provided in this
Section 5.4, except that amendments, variations or deletions made for any of the
following purposes shall not require such prior approval but shall be subject to
subsequent ratification in accordance with Subsection 5.4(b):

 

  (i) in order to make such changes as arc necessary in order to maintain the
validity of this Agreement and the Rights as a result of any change in any
applicable legislation, regulations or rules; or

 

  (ii) in order to make such changes as are necessary in order to cure any
clerical or typographical error.

 

  (b) Any amendment, variation or deletion made by the Board of Directors
pursuant to Subsections 5.4(a)(i) or (ii) shall:

 

  (i) if made prior to the Separation Time, be submitted to the shareholders of
the Corporation at the next meeting of shareholders and the shareholders may, by
resolution passed by a majority of the votes cast by Independent Shareholders
who vote in respect of such amendment, variation or deletion, confirm or reject
such amendment or supplement; or

 

  (ii) if made after the Separation Time, be submitted to the holders of Rights
at a meeting to be held on a date not later than the date of the next meeting of
shareholders of the Corporation and the holders of Rights may, by resolution
passed by a majority of the votes cast by the holders of Rights which have not
become void pursuant to Subsection 3.1(b) who vote in respect of such amendment,
variation or deletion, confirm or reject such amendment or supplement.

Any amendment, variation or deletion pursuant to Subsection 5.4 shall be
effective only when so consented to by the holders of Voting Shares or Rights,
as applicable (except in the ease of an amendment, variation or deletion
referred to in any of Clauses 5.4(a)(i) or (ii), which shall be effective from
the date of the resolution of the Board of Directors adopting such amendment,
variation or deletion and shall continue in effect until it ceases to be
effective (as in this paragraph described) and, where such amendment, variation
or deletion is confirmed, it shall continue in effect in the form so confirmed).
If an amendment, variation or deletion pursuant to Clause 5.4(a)(i) or (ii) is
rejected by the shareholders or the holders of Rights or is not submitted to the
shareholders or holders of Rights as required, then such amendment, variation or
deletion shall cease to be effective from and after the termination of the
meeting at which it was rejected or to which it should have been but was not
submitted or from and after the date of the meeting of holders of Rights that
should have been but was not held, and no subsequent resolution of the Board of
Directors to amend, vary or delete any provision of this Agreement to
substantially the same effect shall be effective until confirmed by the
shareholders or holders of Rights, as the case may be.

 

-34-



--------------------------------------------------------------------------------

  (c) For greater certainty, (i) no amendment, variation or deletion to the
provisions of Article 4 shall be made except with the concurrence of the Rights
Agent thereto, and (ii) neither the exercise by the Board of Directors of any
power or discretion conferred on it hereunder nor the making by the Board of
Directors of any determination or the granting of any waiver it is permitted to
make or give hereunder shall constitute an amendment, variation or deletion of
the provisions of this Agreement or the Rights, for purposes of this Section 5.4
or otherwise.

 

  (d) The approval, confirmation or consent of the holders of Rights with
respect to any matter arising hereunder shall be deemed to have been given if
the action requiring such approval, confirmation or consent is authorized by the
affirmative votes of the holders of Rights present or represented at and
entitled to be voted at a meeting of the holders of Rights and representing a
majority of the votes cast in respect thereof. For the purposes hereof, each
outstanding Right (other than Rights which are void pursuant to the provisions
hereof or which, prior to the Separation Time, are held otherwise than by
Independent Shareholders) shall be entitled to one vote, and the procedures for
the calling, holding and conduct of the meeting shall be those, as nearly as may
be, which are provided in the Corporation’s Bylaws and the Business Corporations
Act with respect to meetings of shareholders of the Corporation.

 

  (e) The Corporation shall be required to provide the Rights Agent with notice
in writing of any such amendment, rescission or variation to this Agreement as
referred to in this Section 5.4 within 5 days of effecting such amendment,
variation or deletion.

 

5.5 Fractional Rights and Fractional Shares

 

  (a) The Corporation will not be required to issue fractions of Rights or to
distribute Rights Certificates which evidence fractional Rights. After the
Separation Time there shall be paid, in lieu of such fractional Rights, to the
registered holders of the Rights Certificates with regard to which fractional
Rights would otherwise be issuable, an amount in cash equal to the same fraction
of the Market Price of a whole Right. The Rights Agent shall have no obligation
to make payments in lieu of fractional Rights unless the Corporation shall have
provided the Rights Agent with the necessary funds to pay in full all amounts
payable in accordance with subsection 2.2(e) hereof.

 

  (b) The Corporation shall not be required to issue fractional Common Shares
upon exercise of the Rights or to distribute certificates that evidence
fractional Common Shares. In lieu of issuing fractional Common Shares, the
Corporation shall pay to the registered holder of Rights Certificates at the
time such Rights are exercised as herein provided, an amount in cash equal to
the same fraction of the Market Price of one Common Share at the date of such
exercise. The Rights Agent shall have no obligation to make payments in lieu of
fractional Common Shares unless the Corporation shall have provided the Rights
Agent with the necessary funds to pay in full all amounts payable in accordance
with subsection 2.2(e) hereof.

 

5.6 Rights of Action

Subject to the terms of this Agreement, rights of action in respect of this
Agreement, other than rights of action vested solely in the Rights Agent, are
vested in the respective holders of the Rights; and any holder of any Rights,
without the consent of the Rights Agent or of the holder of any other Rights
may, on such holder’s own behalf and for such holder’s own benefit and the
benefit of other holders of Rights, enforce, and may

 

-35-



--------------------------------------------------------------------------------

institute and maintain any suit, action or proceeding against the Corporation to
enforce, or otherwise act in respect of, such holder’s right to exercise such
holder’s Rights in the manner provided in this Agreement and in such holder’s
Rights Certificate. Without limiting the foregoing or any remedies available to
the holders of Rights, it is specifically acknowledged that the holders of
Rights would not have an adequate remedy at law for any breach of this Agreement
and will be entitled to specific performance of the obligations under, and
injunctive relief against actual or threatened violations of, the obligations of
any Person subject to this Agreement.

 

5.7 Holder of Rights Not Deemed a Shareholder

No holder, as such, of any Rights or Rights Certificate shall be entitled to
vote, receive dividends or be deemed for any purpose the holder of Common Shares
or any other securities which may at any time be issuable on the exercise of
Rights, nor shall anything contained herein or in any Rights Certificate be
construed to confer upon the holder of any Rights, as such, any of the rights of
a shareholder of the Corporation or any right to vote for the election of
directors or upon any matter submitted to shareholders at any meeting thereof,
or to give or withhold consent to any corporate action, or to receive notice of
meetings or other actions affecting shareholders (except as provided in
Section 5.8 hereof) or to receive dividends or subscription rights or otherwise,
until such Rights shall have been exercised in accordance with the provisions
hereof.

 

5.8 Notice of Proposed Actions

In case the Corporation proposes after the Separation Time and prior to the
Expiration Time to effect the liquidation, dissolution or winding up of the
Corporation or the sale of all or substantially all of the Corporation’s assets,
then, in each such case, the Corporation shall give to each holder of a Right,
in accordance with Section 5.9 hereof, a notice of such proposed action, which
shall specify the date on which such liquidation, dissolution, or winding up is
to take place, and such notice shall be so given at least 10 Business Days prior
to the date of the taking of such proposed action by the Corporation.

 

5.9 Notices

Notices or demands authorized or required by this Agreement to be given or made
to or by the Rights Agent, the holder of any Rights or the Corporation will be
sufficiently given or made and shall be deemed to be received if delivered or
sent by first-class mail, postage prepaid, or by fax machine or other means of
printed telecommunication, charges prepaid and confirmed in writing by mail or
delivery, addressed (until another address is filed in writing with the Rights
Agent or the Corporation, as applicable), as follows:

 

  (a) if to the Corporation:

GSI Group Inc.

39 Manning Road

Billerica, MA 01821 USA

Attention: Chief Financial Officer

Facsimile No. (978) 663-0044

 

  (b) if to the Rights Agent:

Computershare Investor Services

100 University Avenue, 9th Floor

Toronto, Ontario M5J 2Y1

Attention: General Manager, Client Services

Facsimile No. (416) 981-9800

 

-36-



--------------------------------------------------------------------------------

  (c) if to the holder of any Rights, to the address of such holder as it
appears on the registry books of the Rights Agent or, prior to the Separation
Time, on the registry books of the Corporation for the Common Shares.

Any notice given or made in accordance with this Section 5.9 shall be deemed to
have been given and to have been received on the day of delivery, if so
delivered, on the third Business Day (excluding each day during which there
exists any general interruption of postal service due to strike, lockout or
other cause) following the mailing thereof, if so mailed, and on the day of
faxing (provided such sending is during the normal business hours of the
addressee on a Business Day and if not, on the first Business Day thereafter).
Bach of the Corporation and the Rights Agent may from time to time change its
address for notice by notice to the other given in the manner aforesaid.

If mail service is or is threatened to be interrupted at a time when the
Corporation or the Rights Agent wishes to give a notice or demand hereunder to
or on the holders of the Rights, the Corporation or the Rights Agent may,
notwithstanding the foregoing provisions of this Section 5.9, give such notice
by means, of publication once in each of two successive weeks in the business
section of The Globe and Mail and, so long as the Corporation has a transfer
agent in the United States, in a daily publication in the United States
designated by the Corporation, or in such other publication or publications as
may be designated by the Corporation and notice so published shall be deemed to
have been given on the date on which the first publication of such notice in any
such publication has taken place.

 

5.10 Costs of Enforcement

The Corporation agrees that if the Corporation or any other Person the
securities of which arc purchasable upon exercise of Rights fails to fulfill any
of its obligations pursuant to this Agreement, then the Corporation or such
Person will reimburse the holder of any Rights for the costs and expenses
(including legal fees) incurred by such holder in actions to enforce his rights
pursuant to any Rights or this Agreement.

 

5.11 Regulatory Approvals

Any obligation of the Corporation or action or event contemplated by this
Agreement, shall he subject to applicable law and to the receipt of any
requisite approval or consent from any governmental or regulatory authority.
Without limiting the generality of the foregoing, any issuance or delivery of
debt or equity securities (other than non-convertible debt securities) of the
Corporation upon the exercise of Rights and any amendment to this Agreement
shall be subject to any required prior consent of the stock exchange(s) on which
the Corporation is from time to time listed or has been listed during the six
months prior to such amendment.

 

5.12 Declaration as to Non-Canadian and Non-U.S. Holders

If in the opinion of the Board of Directors (who may rely upon the advice of
counsel), any action or event contemplated by this Agreement would require
compliance with the securities laws or comparable legislation of a jurisdiction
outside Canada and the United States of America, its territories and
possessions, the Board of Directors acting in good faith may take such actions
as it may deem appropriate to ensure that such compliance is not required,
including without limitation establishing procedures for the issuance to a
Canadian resident Fiduciary of Rights or securities issuable on exercise of
Rights, the holding thereof in trust for the Persons entitled thereto (but
reserving to the Fiduciary or to the Fiduciary and the Corporation, as the
Corporation may determine, absolute discretion with respect thereto) and the
sale thereof and remittance of the proceeds of such sale, if any, to the Persons
entitled thereto. In no event shall the Corporation or the Rights Agent be
required to issue or deliver Rights or securities issuable on exercise of Rights
to Persons who are

 

-37-



--------------------------------------------------------------------------------

citizens, residents or nationals of any jurisdiction other than Canada and a
province or territory thereof and the United States of America and any state
thereof in which such issue or delivery would be unlawful without registration
of the relevant Persons or securities for such purposes.

 

5.13 Successors

All the covenants and provisions of this Agreement by or for the benefit of the
Corporation or the Rights Agent shall bind and enure to the benefit of their
respective successors and assigns hereunder.

 

5.14 Benefits of this Agreement

Nothing in this Agreement shall be construed to give to any Person other than
the Corporation, the Rights Agent and the holders of the Rights any legal or
equitable right, remedy or claim under this Agreement; this Agreement shall be
for the sole and exclusive benefit of the Corporation, the Rights Agent and the
holders of the Rights.

 

5.15 Shareholder Review

At or prior to the first annual meeting of shareholders of the Corporation
following the third anniversary of the date of this Agreement, provided that a
Flip-in Event has not occurred prior to such time, the Board of Directors shall
submit a resolution ratifying the continued existence of this Agreement to the
Independent Shareholders for their consideration and, if thought advisable,
approval. Unless a majority of the votes cast by Independent Shareholders who
vote in respect of such resolution are voted in favour of the continued
existence of this Agreement, the Board of Directors shall, immediately upon the
confirmation by the chairman of such shareholders’ meeting of the result of the
vote on such resolution and without further formality, be deemed to have elected
to redeem the Rights at the Redemption Price.

 

5.16 Determination and Actions by the Board of Directors

All actions, calculations, interpretations and determinations (including all
omissions with respect to the foregoing) which are done or made by the Board of
Directors, in good faith, (x) may be relied on by the Rights Agent, and
(y) shall not subject the Board of Directors to any liability to the holders of
the Rights or to any other parties.

 

5.17 Governing Law

This Agreement and the Rights issued hereunder shall be deemed to be a contract
made under the laws of the Province of Ontario and for all purposes will be
governed by and construed in accordance with the laws of such province
applicable to contracts to be made and performed entirely within such province.

 

5.18 Effective Date

Notwithstanding its amendment and restatement as of the date hereof, this
Agreement (subject to receipt of the approval of the Independent Shareholders as
set forth above) is effective from the Effective Date and replaces and
supersedes the Original Plan. If this Agreement is not approved by resolution
passed by a majority of the votes cast by Independent Shareholders who vote in
respect of reconfirmation of the Original Plan as amended and restated herein at
a meeting of shareholders to be held not later than the date of the 2008 annual
meeting of shareholders of the Corporation, then the Original Plan and this
Agreement and all outstanding Rights shall terminate and be void and of no
further force and effect on and from the Close of Business on that date which is
the earlier of (a) the date of the meeting called to consider the confirmation
of the Original Plan as amended and restated herein under this Section 5.18, and
(b) the date of termination of the 2008 annual meeting of shareholders of the
Corporation.

 

-38-



--------------------------------------------------------------------------------

5.19 Language

Les parties aux presentes ont exige que la presente convention ainsi que tons
les documents et avis qui s’y rattachent et ou qui en coulent soient redieds en
langue anglaise. The parties hereto have required that this Agreement and all
documents and notices related thereto and or resulting therefrom be drawn up in
English.

 

5.20 Counterparts

This Agreement may be executed in any number of counterparts and each of such
counterparts will for all purposes be deemed to be an original, and all such
counterparts shall together constitute one and the same instrument.

 

5.21 Severability

If any term or provision hereof or the application thereof to any circumstance
is, in any jurisdiction and to any extent, invalid or unenforceable, such term
or provision will be ineffective only to the extent of such invalidity or
unenforceability without invalidating or rendering unenforceable the remaining
terms and provisions hereof or the application of such term or provision to
circumstances other than those as to which it is held invalid or unenforceable.

 

5.22 Time of the Essence

Time shall be of the essence hereof.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

-39-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed effective May 15, 2008.

 

GSI GROUP INC. By:  

/s/ Sergio Edelstein

By:  

/s/ Daniel Lyne

COMPUTERSHARE INVESTOR SERVICES By:  

/s/ Shirley Yuen

 

Shirley Yuen

  Professional, Client Services   Computershare Investor Services Inc. By:  

/s/ Roxanne Parsaud

  Roxanne Parsaud   Professional, Client Services   Computershare Investor
Services Inc.

 

-40-



--------------------------------------------------------------------------------

EXHIBIT A

Form of Rights Certificate

 

Certificate No.                     Rights

THE RIGHTS ARE SUBJECT TO REDEMPTION, AT THE OPTION OF THE CORPORATION, ON THE
TERMS SET FORTH IN THE SHAREHOLDER RIGHTS PLAN AGREEMENT. UNDER CERTAIN
CIRCUMSTANCES (SPECIFIED IN SUBSECTION 3.1(b) OF SUCH AGREEMENT), RIGHTS
BENEFICIALLY OWNED BY AN ACQUIRING PERSON, CERTAIN RELATED PARTIES OF AN
ACQUIRING PERSON OR A TRANSFEREE OF AN ACQUIRING PERSON OR ANY SUCH RELATED
PARTIES WILL BECOME VOID WITHOUT FURTHER ACTION.

Rights Certificate

This certifies that                      is the registered holder of the number
of Rights set forth above, each of which entitles the registered holder thereof,
subject to the terms, provisions and conditions of the Shareholder Rights Plan
Agreement made as of April     , 2005 (the “Rights Agreement”) between GSI Group
Inc., a corporation existing under the laws of New Brunswick (the “Corporation”)
and Computershare Investor Services, a trust company incorporated under the laws
of Canada, as Rights Agent (the “Rights Agent”), which term shall include any
successor Rights Agent under the Rights Agreement, to purchase from the
Corporation, at any time after the Separation Time and prior to the Expiration
Time (as such terms arc defined in the Rights Agreement), one fully paid common
share of the Corporation (a “Common Share”) at the Exercise Price referred to
below, upon presentation and surrender of this Rights Certificate, together with
the Form of Election to Exercise appropriately completed and duly executed, to
the Rights Agent at its principal office in Toronto. Until adjustment thereof in
certain events as provided in the Rights Agreement, the Exercise Price shall be
$200.00 per Right (payable by certified cheque, bankers draft or money order
payable to the order of the Corporation). The number of Common Shares which
maybe purchased for the Exercise Price is subject to adjustment as set forth in
the Rights Agreement.

This Rights Certificate is subject to all of the terms, provisions and
conditions of the Rights Agreement, which terms, provisions and conditions arc
hereby incorporated by reference and made a part hereof and to which Rights
Agreement reference is hereby made for a full description of the rights,
limitations of rights, obligations, duties and immunities thereunder of the
Rights Agent, the Corporation and the holder of the Rights Certificates. Copies
of the Rights Agreement are on file at the registered office of the Corporation
and are available upon written request.

This Rights Certificate, with or without other Rights Certificates, upon
surrender at the principal office of the Rights Agent in Toronto, Ontario may be
exchanged for another Rights Certificate or Rights Certificates of like tenor
evidencing an aggregate number of Rights equal to the aggregate number of Rights
evidenced by the Rights Certificate or Rights Certificates surrendered. If this
Rights Certificate shall be exercised in part, the registered holder shall be
entitled to receive, upon surrender hereof another Rights Certificate or Rights
Certificates for the number of whole Rights not exercised.

Subject to the provisions of the Rights Agreement the Rights evidenced by this
Certificate may be redeemed by the Corporation at a redemption price of
$0.000001 per Right subject to adjustment in certain events.

 

-41-



--------------------------------------------------------------------------------

No fractional Common Shares will be issued upon The exercise of any Right or
Rights evidenced hereby, but in lieu thereof a cash payment will be made, as
provided in the Rights Agreement.

No holder of this Rights Certificate, as such, shall be entitled to vote or
receive dividends or be deemed for any purpose the holder of Common Shares or
any other securities which may at any time be issuable upon the exercise hereof,
nor shall anything contained in the Rights Agreement or herein be construed to
confer upon the holder hereof, as such, any of the rights of a shareholder of
the Corporation or any right to vote for the election of directors or upon any
matter submitted to shareholders at any meeting thereof, or to give or withhold
consent to any corporate action, or to receive notice of any meeting or other
actions affecting shareholders (except as provided in the Rights Agreement), or
to receive dividends or subscription rights or otherwise, until the Rights
evidenced by this Rights Certificate shall have been exercised as provided in
the Rights Agreement.

This Rights Certificate shall not be valid for any purpose until it shall have
been countersigned by the Rights Agent.

WITNESS the facsimile signature of the proper officers of the Corporation.

 

Date:  

 

 

GSI GROUP INC. Per:  

 

Per:  

 

Countersigned: COMPUTERSHARE INVESTOR SERVICES, in the City of Toronto Per:  

 

 

-42-



--------------------------------------------------------------------------------

FORM OF ELECTION TO EXERCISE

 

TO: GSI GROUP INC.

The undersigned hereby irrevocably elects to exercise                      whole
Rights represented by this Rights Certificate to purchase the Common Shares
issuable upon the exercise of such Rights and requests that certificates for
such Common Shares be issued in the name of and delivered to:

 

 

Name

 

Address

 

City and Province

 

Social Insurance No. or other taxpayer

identification number

 

-43-



--------------------------------------------------------------------------------

If such number of Rights shall not be all the Rights evidenced by this Rights
Certificate, a new Rights Certificate for the balance of such Rights shall be
registered in the name of and delivered to:

 

 

Name

 

Address

 

City and Province

 

Social Insurance No. or other taxpayer identification number

 

Date:

 

 

Signature

Signature Guaranteed

 

(Signature must correspond to name as written upon the face of this Rights
Certificate in every particular, without alteration or enlargement or any change
whatsoever)

Signature must be guaranteed by a Canadian chartered bank or trust company, a
member of a recognized stock exchange in Canada or a member of the Securities
Transfer Association Medallion (Stamp) Program.

(To he completed by the holder if true)

The undersigned hereby represents, for the benefit of the Corporation and all
holders of Rights and Common Shares, that the Rights evidenced by this Rights
Certificate are not and, to the knowledge of the undersigned, have never been,
Beneficially Owned by an Acquiring Person or by an Affiliate or Associate of an
Acquiring Person, any other Person acting jointly or in concert with an
Acquiring Person or any Affiliate or Associate of any such other Person (as such
terms arc defined in the Rights Agreement).

 

 

Signature

NOTICE

In the event that the certifications set forth above in the Form of Election to
Exercise and Assignment are not completed, the Corporation shall deem the
Beneficial Owner of the Rights represented by this Rights Certificate to be an
Acquiring Person (as defined in the Rights Agreement) and, accordingly, such
Rights shall he null and void.

 

-44-



--------------------------------------------------------------------------------

FORM OF ASSIGNMENT

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto

 

 

(Please print name and address of transferee)

the Rights represented by this Rights Certificate, together with all right,
title and interest therein.

 

Date:  

 

         

 

      Signature

 

    (Signature Guaranteed     (Signature must correspond to name as written upon
the face of this Rights Certificate in every particular, without alteration or
enlargement or any change whatsoever)

Signature must be guaranteed by a Canadian chartered bank or trust company, a
member of a recognized stock exchange in Canada or a member of the Securities
Transfer Association Medallion (Stamp) Program.

(To be completed by the assignor if true)

The undersigned hereby represents, for the benefit of the Corporation and all
holders of Rights and Common Shares, that the Rights evidenced by this Rights
Certificate are not and, to the knowledge of the undersigned have never been,
Beneficially Owned by an Acquiring Person or by an Affiliate or Associate of an
Acquiring Person, any other Person acting jointly or in concert with an
Acquiring Person or any Affiliate or Associate of any such other Person (as such
terms are deemed in the Rights Agreement).

 

 

Signature

 

(Please print name below signature)

NOTICE

In the event that the certifications set forth above in the Form of Election to
Exercise and Assignment are not completed, the Corporation shall deem the
Beneficial Owner of the Rights represented by this Rights Certificate to be an
Acquiring Person (as defined in the Rights Agreement) and, accordingly, such
Rights shall to be null and void.

 

-45-